Exhibit 10.1

 

LOGO [g705406g0209085338815.jpg]

     

CLIFFORD CHANCE

DEUTSCHLAND LLP

EUR 200,000,000

REVOLVING FACILITY AGREEMENT

for

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

MERCER TIMBER PRODUCTS GMBH

ZELLSTOFF STENDAL GMBH

MERCER HOLZ GMBH

STENDAL PULP HOLDING GMBH

D&Z HOLDING GMBH

ZELLSTOFF STENDAL TRANSPORT GMBH

as Borrowers

arranged by

UNICREDIT BANK AG

COMMERZBANK AG, LUXEMBOURG BRANCH

as Mandated Lead Arrangers

and

UNICREDIT BANK AG

acting as coordinator and bookrunner

UNICREDIT BANK AG

acting as Agent

and

OTHERS

 

 

REVOLVING FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

  Definitions and Interpretation      4  

2.

  The Facility      26  

3.

  Purpose      30  

4.

  Conditions of Utilisation      30  

5.

  Utilisation      31  

6.

  Ancillary Facilities      32  

7.

  Repayment      37  

8.

  Prepayment and Cancellation      39  

9.

  Interest      42  

10.

  Interest Periods      44  

11.

  Changes to the Calculation of Interest      44  

12.

  Fees      46  

13.

  Tax Gross Up and Indemnities      47  

14.

  Increased Costs      51  

15.

  Other Indemnities      53  

16.

  Mitigation by the Lenders      55  

17.

  Costs and Expenses      55  

18.

  Guarantee and Indemnity      56  

19.

  Representations      63  

20.

  Information Undertakings      67  

21.

  Financial Covenants      72  

22.

  General Undertakings      74  

23.

  Events of Default      80  

24.

  Changes to the Lenders      86  

25.

  Changes to the Obligors      91  

26.

  Role of the Agent, the Arranger and the Coordinator      95  

27.

  Conduct of Business by the Finance Parties      105  

28.

  Sharing among the Finance Parties      105  

29.

  Payment Mechanics      108  

30.

  Set-Off      111  

31.

  Notices      111  

32.

  Calculations and Certificates      113  

33.

  Partial Invalidity      114  

 

- i -



--------------------------------------------------------------------------------

34.

  Remedies and Waivers      114  

35.

  Amendments and Waivers      114  

36.

  Confidential Information      120  

37.

  Confidentiality of Funding Rates      124  

38.

  Governing Law      127  

39.

  Enforcement      127  

40.

 

Conclusion of this Agreement (Vertragsschluss)

    

127

 

Schedule 1 The Original Parties

     129  

Part I The Original Obligors

     129  

Part II The Original Lenders

     130  

Schedule 2 Conditions Precedent

     131  

Part I Conditions Precedent to Initial Utilisation

     131  

Part II Conditions Precedent required to be delivered by an Additional Obligor

     133  

Schedule 3 Utilisation Request

     135  

Schedule 4 Form of Transfer Certificate

     136  

Schedule 5 Form of Accession Letter

     138  

Schedule 6 Form of Resignation Letter

     139  

Schedule 7 Form of Compliance Certificate

     140  

Schedule 8 Existing Letters of Credit

     141  

Schedule 9 Existing Security

     143  

Schedule 10 Existing Indebtedness

     145  

Schedule 11 LMA Form of Confidentiality Undertaking

     146  

Schedule 12 Timetables

     151  

Schedule 13 Form of Increase Confirmation

     152  

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is dated 19 December 2018 and made between:

 

(1)

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) incorporated under the laws of the
Federal Republic of Germany having its business address at Hauptstrasse 16,
07366 Blankenstein, Federal Republic of Germany and is registered in the
commercial register (Handelsregister) of the local court (Amtsgericht) of Jena
with registration number HRB 210443 (“ZPR”);

 

(2)

MERCER TIMBER PRODUCTS GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany having its business address at Am Bahnhof 123, 07929 Saalburg-Ebersdorf,
Federal Republic of Germany and is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Jena with registration
number HRB 513236 (“MTP”);

 

(3)

ZELLSTOFF STENDAL GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany having its business address at Goldbecker Strasse 1, 39596 Arneburg,
Federal Republic of Germany and is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Stendal with registration
number HRB 2446 (“ZSG”);

 

(4)

MERCER HOLZ GMBH, a limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated under the laws of the Federal Republic of Germany having
its business address at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and is registered in the commercial register (Handelsregister) of the
local court (Amtsgericht) of Jena with registration number HRB 514025 (“MH”);

 

(5)

STENDAL PULP HOLDING GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany having its business address at Charlottenstrasse 59, 10117 Berlin,
Federal Republic of Germany and is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Berlin (Charlottenburg)
with registration number HRB 99095 (“SPH”);

 

(6)

D&Z HOLDING GMBH, a limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated under the laws of the Federal Republic of Germany having
its business address at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and is registered in the commercial register (Handelsregister) of the
local court (Amtsgericht) of Jena with registration number HRB 210435 (“DZH”);

 

(7)

ZELLSTOFF STENDAL TRANSPORT GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany having its business address at Goldbecker Strasse 38, 39596 Arneburg,
Federal Republic of Germany and is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Stendal with registration
number HRB 4088 (“ZST”) (ZST, ZPR, MTP, ZSG, MH, SPH and DZH are together
referred to as the “Original Borrowers” and each an “Original Borrower”);

 

- 3 -



--------------------------------------------------------------------------------

(8)

THE ENTITES listed in Part I of Schedule 1 (The Original Parties) as original
guarantors (the “Original Guarantors”);

 

(9)

UNICREDIT BANK AG and COMMERZBANK AG, LUXEMBOURG BRANCH as mandated lead
arrangers (the “Arranger”);

 

(10)

UNICREDIT BANK AG as coordinator and bookrunner (the “Coordinator”);

 

(11)

THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”); and

 

(12)

UNICREDIT BANK AG as agent of the other Finance Parties (the “Agent”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“Accession Letter” means a document substantially in the form set out in
Schedule 5 (Form of Accession Letter).

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 25.2 (Additional Borrowers).

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 25.4 (Additional Guarantors).

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period.

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum amount which that Ancillary Lender has agreed
(whether or not subject to satisfaction of conditions precedent) to make
available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 6 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.

 

- 4 -



--------------------------------------------------------------------------------

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 6 (Ancillary Facilities).

“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 6 (Ancillary
Facilities).

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the equivalents (as
calculated by that Ancillary Lender) of the following amounts outstanding under
that Ancillary Facility:

 

  (a)

the principal amount under each overdraft facility and on demand short term loan
facility (net of any Available Credit Balance);

 

  (b)

the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and

 

  (c)

the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of that Ancillary Lender under each other type of accommodation
provided under that Ancillary Facility,

in each case as determined by such Ancillary Lender in accordance with the
relevant Ancillary Document or normal banking practice.

“Anti-Money Laundering” means any applicable laws or regulations in any
jurisdiction in which an Obligor is located or doing business that relate to
money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one (1) month before the Termination
Date.

“Available Commitment” means a Lender’s Commitment minus (subject as set out
below):

 

  (a)

the amount of its participation in any outstanding Loans and the amount of the
aggregate of its Ancillary Commitments; and

 

  (b)

in relation to any proposed Utilisation, the amount of its participation in any
other Loans that are due to be made on or before the proposed Utilisation Date,
and the amount of its Ancillary Commitment in relation to any new Ancillary
Facility that is due to be made available on or before the proposed Utilisation
Date.

 

- 5 -



--------------------------------------------------------------------------------

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation the following amounts shall not be deducted from that
Lender’s Commitment:

 

  (i)

that Lender’s participation in any Loans that are due to be repaid or prepaid on
or before the proposed Utilisation Date; and

 

  (ii)

that Lender’s Ancillary Commitments to the extent that they are due to be
reduced or cancelled on or before the proposed Utilisation Date.

“Available Credit Balance” means in relation to an Ancillary Facility, credit
balances on any account of any Borrower of that Ancillary Facility with the
Ancillary Lender making available that Ancillary Facility to the extent that
those credit balances are freely available to be set off by that Ancillary
Lender against liabilities owed to it by that Borrower under that Ancillary
Facility.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 25 (Changes to the Obligors).

“Break Costs” means the amount (if any) by which:

 

  (a)

the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

exceeds:

 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Munich and London and which is a TARGET Day.

“Code” means the US Internal Revenue Code of 1986.

“Change of Control” means if:

 

  (a)

the Ultimate Parent ceases to Control the Obligors; or

 

  (b)

any other person or group of persons acting in concert gains direct or indirect
Control of the Ultimate Parent and the Obligors (or any of them),

and for the purposes of this definition, “acting in concert” means, a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively

 

- 6 -



--------------------------------------------------------------------------------

co-operate, through the acquisition of shares or partnership interests in a
person, either directly or indirectly, to obtain or consolidate Control of such
person.

“Control” means the direct or indirect power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

 

  (a)

cast, or control the casting of more than 50 per cent. of the maximum number of
votes that might be cast at a general meeting of such body corporate or another
entity; or

 

  (b)

appoint or remove all, or the majority, of the partners, directors, management
board members, or other equivalent officers of such body corporate; and/or

the holding of more than 50 per cent. of the issued share capital of such body
corporate or holding the post of managing partner of a limited partnership or
legal partnership (excluding any part of that issued share capital that carries
no right to participate beyond a specified amount in a distribution of either
profits or capital) and “Controlled” shall be construed accordingly.

“Commitment” means:

 

  (a)

in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in Part II of Schedule 1 (The Original Parties) and the
amount of any other Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase); and

 

  (b)

in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).

“Confidential Information” means all information relating to the Borrowers, any
Obligor, the Group, the Mercer Group, the Finance Documents or the Facility of
which a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or the Facility from either:

 

  (a)

any member of the Group or the Mercer Group or any of its advisers; or

 

  (b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or the Mercer Group or any
of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

  (i)

information that:

 

- 7 -



--------------------------------------------------------------------------------

  (A)

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 36 (Confidential Information); or

 

  (B)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or the Mercer Group or any of its advisers; or

 

  (C)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group or the Mercer Group and
which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality; and

 

  (ii)

any Funding Rate.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 11 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrowers
and the Agent.

“Dangerous Substance” means any chemical, biological, industrial, toxic,
contaminant, explosive, radioactive, hazardous or dangerous emissions, noise and
any natural or artificial substance (in whatever form) including asbestos, oil,
petroleum, warfare agents (Kampfstoffe) other waste and any genetically modified
organism the generation, transportation, storage, treatment, use or disposal of
which (whether alone or in combination with any other substance) gives rise to a
risk of causing harm to man or any other living organism or damaging the
Environment or public health or welfare at any site owned, leased, occupied or
used by any member of the Group or requires remediation under Environmental Law,
in each case including any controlled, special, hazardous, toxic, radioactive or
dangerous waste.

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Defaulting Lender” means any Lender:

 

  (a)

which has failed to make its participation in a Loan available (or has notified
the Agent that it will not make its participation in a Loan available) by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation);

 

  (b)

which has otherwise rescinded or repudiated a Finance Document; or

 

  (c)

with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:

 

- 8 -



--------------------------------------------------------------------------------

  (i)

its failure to pay is caused by

 

  (A)

administrative or technical error; or

 

  (B)

a Disruption Event, and

payment is made within three (3) Business Days of its due date; or

 

  (ii)

the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

“Designated Gross Amount” means the amount notified by the relevant Borrower to
the Agent upon the establishment of a Multi-account Overdraft as being the
maximum amount of Gross Outstandings that will, at any time, be outstanding
under that Multi-account Overdraft.

“Designated Net Amount” means the amount notified by the relevant Borrower to
the Agent upon the establishment of a Multi-account Overdraft as being the
maximum amount of Net Outstandings that will, at anytime, be outstanding under
that Multi-account Overdraft.

“Disruption Event” means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

  (b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

  (i)

from performing its payment obligations under the Finance Documents; or

 

  (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Distribution” has the meaning given to such term in the Shareholders’
Undertaking Agreement.

“Eligible Institution” means any Lender or other bank, financial institution,
trust, fund or other entity selected by the Borrowers and which, in each case,
is not a member of the Mercer Group.

“Environment” means all, or any of, the following media: the air (including the
air within buildings and the air within other natural or man-made structures
above or below

 

- 9 -



--------------------------------------------------------------------------------

ground, such as soil-vapour), water (including ground and surface water, coastal
or inland waters, aquifers, leachates, pipes, drains and sewers) and land
(including buildings and other structures in, on or under it and any surface and
sub-surface soil) and human health or safety, living organism and ecological
systems.

“Environmental Claim” means any claim by any person:

 

  (a)

in respect of any loss or liability suffered or incurred by that person as a
result of or in connection with any violation of Environmental Law; or

 

  (b)

that arises as a result of or in connection with Environmental Contamination and
that could give rise to any remedy or penalty (whether interim or final) that
may be enforced or assessed by private or public legal action or administrative
order or proceedings.

“Environmental Contamination” means each of the following and their
consequences:

 

  (a)

any release, discharge, emission, leakage or spillage of any Dangerous Substance
at or from any site owned, leased, occupied or used by any member of the Group
into any part of the Environment; or

 

  (b)

any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by any member of the Group which is directly or indirectly
caused by or attributable to any Dangerous Substance; or

 

  (c)

any other pollution of the Environment,

other than those in compliance with Environmental Law or any Environmental
Permit, as the case may be.

“Environmental Law” means all regulations, agreements with the authorities and
the like having legal effect in Germany concerning the protection of, or the
prevention of damage to, human health, the Environment, the conditions of the
work place or the generation, transportation, storage, treatment or disposal of
Dangerous Substances or the regulation or control of Dangerous Substances or
Environmental Contamination or the provision of remedies in relation to harm or
damage to the Environment, plus the applicable World Bank Environmental Health
and Safety Guidelines.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned, leased, occupied or used by
the relevant member of the Group.

“EURIBOR” means, in relation to any Loan:

 

  (a)

the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

 

  (b)

if no Screen Rate is available for the Interest Rate Period of that Loan, as
otherwise determined pursuant to Clause 11.1 (Unavailability of Screen Rate),

 

- 10 -



--------------------------------------------------------------------------------

and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.

“Event of Default” means any event or circumstance specified as such in
Clause 23 (Events of Default).

“Existing Indebtedness” means any Financial Indebtedness of the Group set out in
Schedule 10 (Existing Indebtedness).

“Existing Letters of Credit” means the letters of credit under the Existing
Facilities outstanding on the date of this Agreement and which are listed in
Schedule 8 (Existing Letters of Credit).

“Existing Facilities” means:

 

  (a)

the Existing Revolving Facility ZPR;

 

  (b)

the Existing Revolving Facility ZSG; and

 

  (c)

the Existing Borrowing Base Facility MH.

“Existing Borrowing Base Facility MH” means the EUR 25,000,000 revolving
facility agreement dated 5 February 2018 between MH as borrower, UniCredit Bank
AG as original lender and others.

“Existing Revolving Facility ZPR” means the EUR 70,000,000 revolving facility
agreement dated 12 April 2017 between ZPR and MTP as borrowers, UniCredit Bank
AG as original lender and others.

“Existing Revolving Facility ZSG” means the EUR 75,000,000 revolving facility
agreement dated 25 November 2014 between ZSG as borrower, UniCredit Bank AG as
original lender and others.

“Existing Security” means the Security of the Group set out in Schedule 9
(Existing Security).

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

“Facility Office” means, in respect of a Lender, the office or offices notified
by that Lender to the Agent in writing on or before the date it becomes a Lender
(or, following that date, by not less than five (5) Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement.

“FATCA” means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations;

 

  (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

- 11 -



--------------------------------------------------------------------------------

  (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

  (b)

in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

 

  (c)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“Fee Letter” means:

 

  (a)

any letter or letters dated on or about the date of this Agreement between the
Arranger, Agent or Coordinator and each of the Original Borrowers setting out
any of the fees referred to in Clause 12 (Fees); and

 

  (b)

any other agreement setting out fees referred to in Clause 12.5 (Interest,
commission and fees on Ancillary Facilities).

“Finance Document” means this Agreement, the Shareholders’ Undertaking
Agreement, any Fee Letter, any Accession Letter, any Resignation Letter, any
Ancillary Document and any other document designated as such by the Agent and
the Borrowers.

“Finance Party” means the Agent, the Coordinator, any Arranger or a Lender.

“Financial Indebtedness” means (without any duplication) any indebtedness for or
in respect of:

 

  (a)

moneys borrowed;

 

  (b)

any amount raised by acceptance under any acceptance credit facility;

 

- 12 -



--------------------------------------------------------------------------------

  (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a balance sheet liability
(other than any liability in respect of a lease or hire purchase contract which
would, in accordance with GAAP in force prior to 1 January 2019, have been
treated as an operating lease);

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

  (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing;

 

  (g)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

 

  (h)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 

  (i)

any amount raised by the issue of shares redeemable by the holder of such shares
prior to the expiry of the Termination Date; and

 

  (j)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (i) above.

“Funding Rate” means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a) of Clause 11.3 (Cost of funds).

“GAAP” means generally accepted accounting principles in Germany.

“German Obligor” means any Obligor incorporated or established (as the case may
be) in the Federal Republic of Germany.

“Gross Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft but calculated on the
basis that the words “(net of any Available Credit Balance)” in paragraph (a) of
the definition of “Ancillary Outstandings” were deleted.

“Group” means all entities of Mercer Germany collectively and “member of the
Group” shall be construed accordingly.

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 25 (Changes to the
Obligors).

 

- 13 -



--------------------------------------------------------------------------------

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 13 (Form of Increase Confirmation).

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

“Insolvency Event” in relation to a Finance Party means that the Finance Party:

 

  (a)

is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 

  (b)

becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

  (c)

makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 

  (d)

institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

  (e)

has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

  (i)

results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

 

  (ii)

is not dismissed, discharged, stayed or restrained in each case within thirty
(30) calendar days of the institution or presentation thereof;

 

  (f)

has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 

  (g)

seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

 

  (h)

has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured

 

- 14 -



--------------------------------------------------------------------------------

party maintains possession, or any such process is not dismissed, discharged,
stayed or restrained, in each case within thirty (30) calendar days thereafter;

 

  (i)

causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

 

  (j)

takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

“Insurances” means any and all of the contracts of insurance and reinsurance
that each Borrower is required to procure and maintain pursuant to the terms
hereof.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest and lump
sum damages).

“Interpolated Screen Rate” means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for that Loan.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership
(limited or otherwise) or any other entity.

“Lender” means:

 

  (a)

any Original Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a “Lender” in accordance with Clause 2.2 (Increase) or Clause 24
(Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“LMA” means the Loan Market Association.

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 60% of the Total Commitments (or, if the Total Commitments have been
reduced

 

- 15 -



--------------------------------------------------------------------------------

to zero, aggregated more than 60% of the Total Commitments immediately prior to
the reduction).

“Margin” means 1.05 per cent.(%) per annum,

but if:

 

  (a)

no Event of Default has occurred and is continuing;

 

  (b)

a period of at least 12 Months has expired since the date of this Agreement; and

 

  (c)

the Leverage Ratio set out in the most recent Compliance Certificate is within a
range set out below,

then the Margin for each Loan will be the percentage per annum set out below
opposite that range:

 

Leverage Ratio

   Margin % p.a.  

Greater than or equal to 2.5:1

     2.00  

Less than 2.50:1 but greater than or equal to 1.50:1

     1.50  

Less than 1.50:1

     1.05  

However:

 

  (i)

any increase or decrease in the Margin for a Loan shall take effect on the date
(the “reset date”) which is 5 Business Days after receipt by the Agent of the
actual Compliance Certificate pursuant to Clause 20.2 (Compliance Certificate);

 

  (ii)

if, following receipt by the Agent of the Compliance Certificate related to the
relevant financial statements, that Compliance Certificate does not confirm the
basis for a reduced Margin, then paragraph (b) of Clause 9.2 (Payment of
interest) shall apply and the Margin for that Loan shall be the percentage per
annum determined using the table above and the revised ratio of Leverage Ratio;

 

  (iii)

while an Event of Default is continuing, the Margin for each Loan shall be the
highest percentage per annum set out above; and

 

  (iv)

for the purpose of determining the Margin, the Leverage Ratio shall be
determined in accordance with Clause 21.1 (Financial definitions).

“Material Adverse Effect” means an event, occurrence or condition which has a
material adverse effect (as compared with the situation which would have
prevailed but for such events, occurrence or condition) on:

 

- 16 -



--------------------------------------------------------------------------------

  (a)

the business, operations, property and financial condition of the Group taken as
a whole;

 

  (b)

the ability of any Borrower to perform any of its obligations under the Finance
Documents; or

 

  (c)

the validity or enforceability of the Finance Documents.

“Mercer Group” means the Ultimate Parent and its Subsidiaries from time to time
and “member of the Mercer Group” shall be construed accordingly.

“Mercer Germany” means collectively the Obligors and each Subsidiary of any
Obligor.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

  (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

“Multi-account Overdraft” means an Ancillary Facility which is an overdraft
facility comprising more than one account.

“Net Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft.

“New Lender” has the meaning given to that term in Clause 24 (Changes to the
Lenders).

“Obligor” means a Borrower or a Guarantor.

“Obligors’ Agent” means each of ZPR and ZSG, appointed to act on behalf of each
Obligor in relation to the Finance Documents pursuant to Clause 2.4 (Obligors’
Agent).

“Original Financial Statements” means:

 

  (a)

in relation to the Ultimate Parent, the audited consolidated financial
statements of the Mercer Group for the financial year ended 2017;

 

- 17 -



--------------------------------------------------------------------------------

  (b)

in relation to each Original Obligor, its audited financial statements for its
financial year ended 2017;

 

  (c)

in relation to Mercer Germany (combined upon auditor’s verifiable review
(prüferische Durchsicht) of consolidated debt, revenues and expenses), the
financial statements for its financial year ended 2017; and

 

  (d)

in relation to each Additional Obligor the financial statements delivered as a
condition precedent to its accession.

“Original Jurisdiction” means, in relation to an Obligor, the jurisdiction under
whose laws that Obligor is incorporated as at the date of this Agreement or, in
the case of an Additional Guarantor, as at the date on which that Additional
Guarantor becomes Party as a Guarantor.

“Original Obligor” means an Original Borrower or an Original Guarantor.

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Permitted Encumbrances” means:

 

  (a)

the Existing Security until it is discharged no later than on the date of first
Utilisation;

 

  (b)

any lien arising by operation of law or in the ordinary course of trading;

 

  (c)

any Security on the assets subject to a retention of title arising by operation
of any retention of title agreement entered into in the ordinary course of
trading;

 

  (d)

any Security over assets in connection with lease agreements having an aggregate
contract value of EUR 50,000,000 in respect of the Group (as a whole) at any
time;

 

  (e)

any Security over or affecting any asset acquired by a member of the Group after
the date of this Agreement if:

 

  (i)

the Security was not created in contemplation of the acquisition of that asset
by a member of the Group;

 

  (ii)

the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the Group; and

 

  (iii)

the Security is removed or discharged within 180 calendar days of the date of
acquisition of such asset;

 

  (f)

any Security over or affecting any asset of any company which becomes a member
of the Group after the date of this Agreement, where the Security is

 

- 18 -



--------------------------------------------------------------------------------

created prior to the date on which that company becomes a member of the Group,
if:

 

  (i)

the Security was not created in contemplation of the acquisition of that
company;

 

  (ii)

the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 

  (iii)

the Security is removed or discharged within 180 calendar days of that company
becoming a member of the Group;

 

  (g)

any liens for taxes or arising as a result of litigation or legal proceedings
that are being contested in good faith by appropriate proceedings;

 

  (h)

any Security securing any Financial Indebtedness permitted in accordance with
paragraph (e) of the definition of Permitted Indebtedness; and/or

 

  (i)

other liens on assets that were not incurred in connection with Financial
Indebtedness and that do not in the aggregate materially adversely affect the
value of the said assets or materially impair their use in the ordinary course
of business.

“Permitted Gross Outstandings” means, in relation to a Multi-account Overdraft,
any amount, not exceeding its Designated Gross Amount, which is the amount of
the Gross Outstandings of that Multi-account Overdraft.

“Permitted Indebtedness” means any:

 

  (a)

Existing Indebtedness;

 

  (b)

Until the date of first Utilisation, Financial Indebtedness under the Existing
Facilities;

 

  (c)

Financial Indebtedness incurred under, or as expressly permitted by, the
Transaction Documents;

 

  (d)

Financial Indebtedness incurred between any of the Obligors;

 

  (e)

Financial Indebtedness incurred as Subordinated Debt by any Borrower, or if made
available to any other Obligor than the Borrowers, to the extent on-lent or
otherwise passed on to any Borrower, which is legally and structurally
subordinated to any liabilities (including contingent liabilities) of the
Borrowers and the relevant Obligor under the Finance Documents in accordance
with the Shareholders’ Undertaking Agreement;

 

  (f)

Financial Indebtedness incurred by the Obligors (or any of them) in the ordinary
course of business which does not exceed an aggregate amount in respect of the
Obligors (calculated on a combined basis) of EUR 50,000,000 (or the equivalent
in any other currency) at any time; and

 

- 19 -



--------------------------------------------------------------------------------

  (g)

any other Financial Indebtedness permitted by the Majority Lenders from time to
time.

“Permitted Restructuring” means the entering into a domination and/or profit and
loss pooling agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) between
DZH as dominating entity and ZPR as dominated entity and any other domination
and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) made with the prior written consent of the Lenders.

“Permitted Transaction” means:

 

  (a)

transactions (other than the granting or creation of Security or the incurring
or permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of business (including with respect to affiliates on an arm’s length
basis); and

 

  (b)

any other disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security given, or other transaction arising, under the Finance
Documents or as permitted by the Majority Lenders.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two TARGET Days before the first day of that period, unless
market practice differs in the Relevant Market, in which case the Quotation Day
will be determined by the Agent in accordance with market practice in the
Relevant Market (and if quotations would normally be given on more than one day,
the Quotation Day will be the last of those days).

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Relevant Jurisdiction” means the Original Jurisdiction of each Obligor and the
jurisdiction of incorporation of each other member of the Group.

“Relevant Market” means the European interbank market.

“Repeating Representations” means each of the representations set out in Clause
19.1 (Status), Clause 19.2 (Binding obligations), Clause 19.3 (Non-conflict with
other obligations), Clause 19.4 (Power and authority), Clause 19.5
(Authorisation), Clause 19.6 (Governing law and enforcement), Clause 19.9 (No
default), Clause 19.11 (No misleading information), Clause 19.12 (Financial
Statements), Clause 19.13 (Pari passu ranking), Clause 19.16 (Good title to
assets), Clause 19.23 (Sanctions) and Clause 19.24 (Anti-bribery,
anti-corruption and Anti-Money Laundering).

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).

 

- 20 -



--------------------------------------------------------------------------------

“Rollover Loan” means one or more Loans:

 

  (a)

made or to be made on the same day that (i) a maturing Loan is due to be repaid;

 

  (b)

the aggregate amount of which is equal to or less than the amount of the
maturing Loan; and

 

  (c)

made or to be made to the same Borrower for the purpose of refinancing that
maturing Loan.

“Sanctions” means any law, regulation, executive order, embargo, restrictive
measure or other enabling legislation of any kind for trade, economic or
financial sanctions, imposed, enacted, administered or enforced by a Sanctions
Authority.

“Sanctions Authority” means each of the United Nations, the European Union, the
Federal Republic of Germany, the United Kingdom or the United States of America.

“Sanctioned Country” means, while it is subject to any Sanctions, each of the
Islamic Republic of Iran, the Democratic Peoples’ Republic of Korea (North
Korea), the Republic of Cuba, the Syrian Arab Republic (Syria), the Republic of
the Sudan (North Sudan), the Republic of South Sudan, the Crimea region of
Ukraine (Crimea) or any country, region or territory that is, or whose
government is, subject of country-wide, region-wide or territory-wide Sanctions
broadly prohibiting dealings with such country, region, territory or government.

“Sanctions List” means each of the “Specially Designated Nationals and Blocked
Persons List” maintained by the Office of Foreign Assets Control (OFAC) of the
U.S. Department of the Treasury; the “Denied Persons List” of the U.S.
Department of Commerce or any similar list issued by any Sanctions Authority as
amended in its current form.

“Sanctioned Person” means a person (i) located, domiciled, resident, organised
under the laws of or incorporated in a Sanctioned Country, (ii) who is the
government or owned or controlled by the government of a Sanctioned Country or
by a party located, domiciled, resident, organised under the laws of or
incorporated in a Sanctioned Country, (iii) subject to any Sanction or
(iv) named on any Sanctions List.

“Screen Rate” means the euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant period displayed (before any correction,
recalculation or republication by the administrator) on page EURIBOR01 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Agent may specify another page or service
displaying the relevant rate after consultation with the Borrowers.

“Security” means a mortgage, charge, land charge (Grundschuld), pledge, lien,
assignment, transfer for security purposes, extended retention of title
arrangements (verlängerter Eigentumsvorbehalt) or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

- 21 -



--------------------------------------------------------------------------------

“Separate Loan” has the meaning given to that term in Clause 7.1 (Repayment of
Loans).

“Shareholder Distribution Account DZH” means the account named “Shareholder
Distribution Account DZH” held by DZH with UniCredit Bank AG.

“Shareholder Distribution Account MPS” means the account named “Shareholder
Distribution Account MPS” held by Mercer Pulp Sales GmbH with UniCredit Bank AG.

“Shareholder Distribution Account MTP” means the account named “Shareholder
Distribution Account MTP” held by MTP with UniCredit Bank AG.

“Shareholder Distribution Accounts” means the Shareholder Distribution Account
DZH, the Shareholder Distribution Account MPS, the Shareholder Distribution
Account MTP, the Shareholder Distribution Account SPH, the Shareholder
Distribution Account ZPR and the Shareholder Distribution Account ZSG.

“Shareholder Distribution Account SPH” means the account named “Shareholder
Distribution Account SPH” held by SPH with UniCredit Bank AG.

“Shareholder Distribution Account ZPR” means the account named “Shareholder
Distribution Account ZPR” held by ZPR with UniCredit Bank AG.

“Shareholder Distribution Account ZSG” means the account named “Shareholder
Distribution Account ZSG” held by ZSG with UniCredit Bank AG.

“Shareholder Loan Agreements” means:

 

  (a)

the shareholder loan agreement dated 12 April 2017 entered into for an amount of
EUR 34,000,000.00 between the Ultimate Parent as lender and MTP as borrower;

 

  (b)

the shareholder loan agreement dated 26 November 2014 entered into for an amount
of USD 238,330,539.76 between the Ultimate Parent as lender and ZSG as borrower;
and

 

  (c)

any other document, entered into on substantially the same terms as the
Shareholder Loan Agreements listed in paragraphs (a) and (b) above and agreed to
be a “Shareholder Loan Agreement” by both the Agent and a Borrower.

“Shareholders’ Undertaking Agreement” means the shareholders’ undertaking
agreement originally dated 19 August 2009 and amended and restated by an
amendment and restatement agreement dated 12 April 2017 and further amended and
restated by an amendment and restatement agreement dated on or about the date of
this Agreement (and further amended and restated from time to time) entered into
between, inter alios, the Agent, the Ultimate Parent and the Obligors.

“Specified Time” means a day or time determined in accordance with Schedule 12
(Timetables).

 

- 22 -



--------------------------------------------------------------------------------

“Subordinated Debt” means any debt incurred by a member of the Group pursuant to
a Shareholder Loan Agreement including interest and accrued interest.

“Subsidiary” means a subsidiary within the meaning of sections 15 - 17 Stock
Corporation Act (Aktiengesetz).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Termination Date” means the date falling five (5) years after the date of this
Agreement.

“Total Commitments” means the aggregate of the Commitments, being
EUR 200,000,000 at the date of this Agreement.

“Transaction Documents” means the Finance Documents, the Shareholder Loan
Agreements and any other document agreed to be a “Transaction Document” by both
the Agent and the Borrowers.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrowers.

“Transfer Date” means, in relation to an assignment and transfer by way of
assumption of contract (Vertragsübernahme) pursuant to Clause 24.5 (Procedure
for assignment and transfer by way of assumption of contract
(Vertragsübernahme)), the later of:

 

  (a)

the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b)

the date on which the Agent executes the Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Ultimate Parent” means Mercer International Inc. a corporation organised under
the laws of the State of Washington, United States of America, having its office
at Suite 1120, 700 West Pender Street, Vancouver, British Columbia, Canada
V6C 1G8.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“U.S. GAAP” means generally accepted accounting principles in the United States
of America.

 

- 23 -



--------------------------------------------------------------------------------

“Utilisation” means a utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in
(Requests).

“VAT” means:

 

  (a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 

  (b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 

1.2

Construction

 

  (a)

Unless a contrary indication appears any reference in this Agreement to:

 

  (i)

the “Agent”, any “Arranger”, the Coordinator”, any “Finance Party”, any
“Lender”, any “Obligor” or any “Party” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees to, or of, its
rights and/or obligations under the Finance Documents;

 

  (ii)

“assets” includes present and future properties, revenues and rights of every
description;

 

  (iii)

“director” includes any statutory legal representative(s) (organschaftlicher
Vertreter) of a person pursuant to the laws of its jurisdiction of
incorporation, including but not limited to, in relation to a person
incorporated or established in Germany, a managing director (Geschäftsführer) or
member of the board of directors (Vorstand);

 

  (iv)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (v)

a “group of Lenders” includes all the Lenders;

 

  (vi)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

  (vii)

a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

  (viii)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any

 

- 24 -



--------------------------------------------------------------------------------

 

governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation;

 

  (ix)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

  (x)

a time of day is a reference to Munich time.

 

  (b)

The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

  (c)

Section, Clause and Schedule headings are for ease of reference only.

 

  (d)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

  (e)

Unless a contrary indication appears, when an obligation is stated to be an
obligation of the Borrowers, each Borrower shall be jointly and severally
(gesamtschuldnerisch) responsible for such obligation.

 

  (f)

A Default or an Event of Default is “continuing” if it has not been remedied or
waived.

 

  (g)

A Borrower providing “cash cover” for an Ancillary Facility means a Borrower
paying an amount in the currency of the Ancillary Facility to an
interest-bearing account in the name of the Borrower and the following
conditions being met:

 

  (i)

the account is with the Ancillary Facility for which that cash cover is to be
provided;

 

  (ii)

until no amount is or may be outstanding under that Ancillary Facility
withdrawals from the account may only be made to pay the relevant Ancillary
Facility amounts due and payable to it under this Agreement in respect of that
Ancillary Facility; and

 

  (iii)

the Borrower has executed a security document, in form and substance
satisfactory to the Ancillary Facility with which that account is held, creating
a first ranking security interest over that account.

 

  (h)

A Borrower “repaying” or “prepaying” Ancillary Outstandings means:

 

  (i)

that Borrower providing cash cover in respect of those Ancillary Outstandings;

 

  (ii)

the maximum amount payable under the Ancillary Facility being reduced or
cancelled in accordance with its terms; or

 

- 25 -



--------------------------------------------------------------------------------

  (iii)

the Ancillary Lender being satisfied that it has no further liability under that
Ancillary Facility,

and the amount by which Ancillary Outstandings are repaid or prepaid under
paragraphs (i) and (ii) above is the amount of the relevant cash cover,
reduction or cancellation.

 

  (i)

An amount borrowed includes any amount utilised under an Ancillary Facility.

 

  (j)

Subject to Clause 35.3 (Other exceptions) but otherwise notwithstanding any term
of any Finance Document, the consent of any person who is not a Party is not
required to rescind or vary this Agreement at any time.

 

  (k)

Nothing in this Agreement shall be construed so as to exclude (erlassen) the
liability of any person for its own gross negligence (grobe Fahrlässigkeit)
and/or wilful misconduct (Vorsatz).

 

1.3

Currency symbols and definitions

“€”, “EUR” and “euro” denote the single currency of the Participating Member
States.

 

1.4

English language

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

 

1.5

Shareholder Distribution Accounts

Notwithstanding any provision of this Agreement or any other Finance Document to
the contrary, each Borrower, the Agent and the Lenders agree that:

 

  (a)

the Shareholder Distribution Accounts shall not be subject to any Security from,
by or under any Finance Document; and

 

  (b)

nothing herein or in any Finance Document shall restrict, prohibit or otherwise
limit any Borrower from paying, disbursing, transferring or transmitting all or
parts of any moneys or assets in a Shareholder Distribution Account in its
respective sole discretion from time to time and at any time.

SECTION 2

THE FACILITY

 

2.

THE FACILITY

 

2.1

The Facility

 

  (a)

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a euro revolving loan facility in an aggregate amount equal to the
Total Commitments.

 

- 26 -



--------------------------------------------------------------------------------

  (b)

Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make all or part of its Commitment available to any Borrower as a
euro denominated Ancillary Facility, provided that the aggregate amount of
Ancillary Facilities shall not at any time exceed an amount of EUR 30,000,000.

 

2.2

Increase

 

  (a)

The relevant Borrower may by giving prior notice to the Agent by no later than
the date falling thirty (30) calendar days after the effective date of a
cancellation of:

 

  (i)

the Available Commitment of a Defaulting Lender in accordance with paragraph
(g) of Clause 8.5 (Right of replacement or repayment and cancellation in
relation to a single Lender); or

 

  (ii)

the Commitment of a Lender in accordance with:

 

  (A)

Clause 8.1 (Illegality); or

 

  (B)

paragraph (a) of Clause 8.5 (Right of replacement or repayment and cancellation
in relation to a single Lender),

request that the Commitments be increased (and the Commitments shall be so
increased) in an aggregate amount in euros of up to the amount of the
Commitments so cancelled as follows:

 

  (iii)

the increased Commitments will be assumed by one or more Eligible Institutions
(each an “Increase Lender”) each of which confirms in writing (whether in the
relevant Increase Confirmation or otherwise) its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender in respect of those Commitments;

 

  (iv)

each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender in respect of that part of the increased Commitments which it
is to assume;

 

  (v)

each Increase Lender shall become a Party as a “Lender” and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender in respect of that part of the increased Commitments which it
is to assume;

 

  (vi)

the Commitments of the other Lenders shall continue in full force and effect;
and

 

- 27 -



--------------------------------------------------------------------------------

  (vii)

any increase in the Commitments shall take effect on the date specified by the
relevant Borrower in the notice referred to above or any later date on which the
Agent executes an otherwise duly completed Increase Confirmation delivered to it
by the relevant Increase Lender.

 

  (b)

The Agent shall, subject to paragraph (c) below, as soon as reasonably
practicable after receipt by it of a duly completed Increase Confirmation
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Increase
Confirmation.

 

  (c)

The Agent shall only be obliged to execute an Increase Confirmation delivered to
it by an Increase Lender once it is satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to the assumption of the increased Commitments by that
Increase Lender.

 

  (d)

Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as it would have been had it
been an Original Lender.

 

  (e)

The relevant Borrower shall, promptly on demand, pay the Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with any increase in Commitments under this Clause 2.2.

 

  (f)

Neither the Agent nor any Lender shall have any obligation to find or to be an
Increase Lender and in no event shall any Lender whose Commitment is replaced by
an Increase Lender be required to pay or surrender any of the fees received by
such Lender pursuant to the Finance Documents.

 

  (g)

Clause 24.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

  (i)

an “Existing Lender” were references to all the Lenders immediately prior to the
relevant increase;

 

  (ii)

the “New Lender” were references to that “Increase Lender”; and

 

  (iii)

a “re-assignment” and “re-assignment and re-transfer by assumption of contract
(Vertragsübernahme)” were references to respectively an “assignment” and
“assignment and transfer by assumption of contract (Vertragsübernahme)”.

 

2.3

Finance Parties’ rights and obligations

 

  (a)

The obligations of each Finance Party under the Finance Documents are several
and do not constitute a joint obligation (Ausschluss der gesamtschuldnerischen

 

- 28 -



--------------------------------------------------------------------------------

 

Haftung). Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

  (b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and do not constitute a joint
creditorship (Ausschluss der Gesamtgläubigerschaft) and any debt arising under
the Finance Documents to a Finance Party from an Obligor is, except as otherwise
set out in this Agreement or any other Finance Document, a separate and
independent debt (Ausschluss der gesamtschuldnerischen Haftung) in respect of
which a Finance Party shall be entitled to enforce its rights in accordance with
paragraph (c) below. The rights of each Finance Party include any debt owing to
that Finance Party under the Finance Documents and, for the avoidance of doubt,
any part of a Loan or any other amount owed by an Obligor which relates to a
Finance Party’s participation in the Facility or its role under a Finance
Document (including any such amount payable to the Agent on its behalf) is a
debt owing to that Finance Party by that Obligor.

 

  (c)

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

2.4

Obligors’ Agent

 

  (a)

Each Obligor (and ZPR with respect to ZSG and ZSG with respect to ZPR) by its
execution of this Agreement or an Accession Letter irrevocably appoints each of
ZPR and ZSG individually (each acting through one or more authorised
signatories) to act on its behalf as its agent in relation to the Finance
Documents and irrevocably authorises:

 

  (i)

each of ZPR and ZSG on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to make such agreements and to effect the relevant amendments, supplements and
variations capable of being given, made or effected by any Obligor
notwithstanding that they may affect the Obligor, without further reference to
or the consent of that Obligor; and

 

  (ii)

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to either ZPR or ZSG (as the case may
be),

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by either

 

- 29 -



--------------------------------------------------------------------------------

Obligors’ Agent or given to either Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of either Obligors’ Agent and any other Obligor, those of the
respective Obligors’ Agent shall prevail.

 

3.

PURPOSE

 

3.1

Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility and any
utilisation of any Ancillary Facility towards:

 

  (a)

first: refinancing of the Existing Facilities; and

 

  (b)

second: general corporate purposes,

but not towards, in the case of any utilisation of any Ancillary Facility,
prepayment of any Loan.

 

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.

CONDITIONS OF UTILISATION

 

4.1

Initial conditions precedent

 

  (a)

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Borrowers and the Lenders promptly upon being so satisfied.

 

  (b)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(a) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

4.2

Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

  (a)

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

 

- 30 -



--------------------------------------------------------------------------------

  (b)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.3

Maximum number of Loans

 

  (a)

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 12 or more Loans (in aggregate) would be outstanding.

 

  (b)

Any Separate Loan shall not be taken into account in this Clause 4.3.

SECTION 3

UTILISATION

 

5.

UTILISATION

 

5.1

Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

5.2

Completion of a Utilisation Request

 

  (a)

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

  (i)

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  (ii)

the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

  (iii)

the proposed Interest Period complies with Clause 10 (Interest Periods).

 

  (b)

Only one Loan may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be euro.

 

  (b)

The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of EUR 1,000,000 (or its equivalent)
or if less, the Available Facility.

 

  (c)

The aggregate amount of Loans outstanding and borrowed by MTP and Ancillary
Facilities made available to MTP shall not exceed EUR 70,000,000 at any time.

 

  (d)

The aggregate amount of Loans outstanding and borrowed by MH and Ancillary
Facilities made available to MH shall not exceed EUR 50,000,000 at any time.

 

- 31 -



--------------------------------------------------------------------------------

  (e)

The aggregate amount of Loans outstanding and borrowed by SPH and Ancillary
Facilities made available to SPH shall not exceed EUR 10,000,000 at any time.

 

  (f)

The aggregate amount of Loans outstanding and borrowed by DZH and Ancillary
Facilities made available to DZH shall not exceed EUR 10,000,000 at any time.

 

  (g)

The aggregate amount of Loans outstanding and borrowed by ZST and Ancillary
Facilities made available to ZST shall not exceed EUR 5,000,000 at any time.

 

5.4

Lenders’ participation

 

  (a)

If the conditions set out in this Agreement have been met and subject to Clause
7.1 (Repayment of Loans), each Lender shall make its participation in each Loan
available by the Utilisation Date through its Facility Office.

 

  (b)

Other than as set out in paragraph (c) below, the amount of each Lender’s
participation in each Loan will be equal to the proportion borne by its
Available Commitment to the Available Facility immediately prior to making the
Loan.

 

  (c)

If a Utilisation is made to repay Ancillary Outstandings, each Lender’s
participation in that Utilisation will be in an amount (as determined by the
Agent) which will result as nearly as possible in the aggregate amount of its
participation in the Utilisations then outstanding bearing the same proportion
to the aggregate amount of the Utilisations then outstanding as its Commitment
bears to the Total Commitments.

 

  (d)

The Agent shall notify each Lender of the amount of each Loan, the amount of its
participation in that Loan in each case by the Specified Time and, if different,
the amount of that participation to be made available in accordance with Clause
29.1 (Payments to the Agent), in each case by the Specified Time.

 

5.5

Cancellation of Commitment

 

  (a)

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

6.

ANCILLARY FACILITIES

 

6.1

Type of Facility

An Ancillary Facility may be made available by way of:

 

  (a)

an overdraft facility;

 

  (b)

a guarantee, bonding, documentary or stand-by letter of credit facility;

 

  (c)

a short term loan facility;

 

  (d)

a derivatives facility;

 

- 32 -



--------------------------------------------------------------------------------

  (e)

a foreign exchange facility; or

 

  (f)

any other facility or accommodation required in connection with the business of
the Group and which is agreed by the relevant Borrower with an Ancillary Lender.

 

6.2

Availability

 

  (a)

If the relevant Borrower and a Lender agree and except as otherwise provided in
this Agreement, the Lender may provide all or part of its Commitment as an
Ancillary Facility.

 

  (b)

An Ancillary Facility shall not be made available unless, not later than 3
Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the relevant Borrower:

 

  (i)

a notice in writing requesting the establishment of an Ancillary Facility and
specifying:

 

  (A)

the proposed Borrower(s) which may use the Ancillary Facility;

 

  (B)

the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

 

  (C)

the proposed type of Ancillary Facility to be provided;

 

  (D)

the proposed Ancillary Lender; and

 

  (E)

the proposed Ancillary Commitment, the maximum amount of the Ancillary Facility
and, in the case of a Multi-account Overdraft, its Designated Gross Amount and
its Designated Net Amount; and

 

  (ii)

any other information which the Agent may reasonably request in connection with
the Ancillary Facility.

 

  (c)

The Agent shall promptly notify the relevant Borrower, the Ancillary Lender and
the other Lenders of the establishment of an Ancillary Facility.

 

  (d)

Subject to compliance with paragraph (b) above:

 

  (i)

the Lender concerned will become an Ancillary Lender; and

 

  (ii)

the Ancillary Facility will be available,

with effect from the Ancillary Commencement Date as agreed by the relevant
Borrower and the Ancillary Lender (and as specified in the notice referred to in
paragraph (b) above).

 

- 33 -



--------------------------------------------------------------------------------

6.3

Roll-in of Existing Letters of Credit

Contemporaneously with the first utilisation of the Facility on the first
Utilisation Date, each of the Existing Letters of Credit issued by a Lender
under or in connection with the Existing Facilities shall be rolled-in and
deemed to be issued under the Ancillary Facilities granted by that Lender under
this Agreement.

 

6.4

Terms of Ancillary Facilities

 

  (a)

Except as provided below, the terms of any Ancillary Facility will be those
agreed to by the Ancillary Lender and the relevant Borrower.

 

  (b)

Those terms:

 

  (i)

must be based upon normal commercial terms at that time (except as varied by
this Agreement);

 

  (ii)

may allow only a Borrower to use the Ancillary Facility;

 

  (iii)

may not allow the Ancillary Outstandings to exceed the Ancillary Commitment;

 

  (iv)

may not allow a Lender’s Ancillary Commitment to exceed that Lender’s Available
Commitment (before taking into account the effect of the Ancillary Facility on
that Available Commitment); and

 

  (v)

must require that the Ancillary Commitment is reduced to zero, and that all
Ancillary Outstandings are repaid not later than the Termination Date applicable
to the Facility (or such earlier date as the Commitment of the relevant
Ancillary Lender is reduced to zero).

 

  (c)

If there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for:

 

  (i)

Clause 32.3 (Day count convention) which shall not prevail for the purposes of
calculating fees, interest or commission relating to an Ancillary Facility;

 

  (ii)

an Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents shall prevail; and

 

  (iii)

where the relevant term of this Agreement would be contrary to, or inconsistent
with, the law governing the relevant Ancillary Document in which case that term
of this Agreement shall not prevail.

 

  (d)

Interest, commission and fees on Ancillary Facilities are dealt with in Clause
12.5 (Interest, commission and fees on Ancillary Facilities).

 

- 34 -



--------------------------------------------------------------------------------

6.5

Repayment of Ancillary Facility

 

  (a)

An Ancillary Facility shall cease to be available on the Termination Date or
such earlier date on which its expiry date occurs or on which it is cancelled in
accordance with the terms of this Agreement.

 

  (b)

If an Ancillary Facility expires in accordance with its terms the Ancillary
Commitment of the Ancillary Lender shall be reduced by the amount of the
Ancillary Facility so expired.

 

  (c)

No Ancillary Lender may demand repayment or prepayment of any Ancillary
Outstandings prior to the expiry date of the relevant Ancillary Facility unless:

 

  (i)

required to reduce the Gross Outstandings of a Multi-account Overdraft to or
towards an amount equal to its Net Outstandings;

 

  (ii)

the Total Commitments have been cancelled in full, or all outstanding Loans have
become due and payable in accordance with the terms of this Agreement;

 

  (iii)

it becomes unlawful in any applicable jurisdiction for the Ancillary Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility (or it becomes
unlawful for any Affiliate of the Ancillary Lender for the Ancillary Lender to
do so); or

 

  (iv)

both:

 

  (A)

the Available Commitments relating to the Facility; and

 

  (B)

the notice of the demand given by the Ancillary Lender,

would not prevent the relevant Borrower funding the repayment of those Ancillary
Outstandings in full by way of Utilisation.

 

  (d)

If a Utilisation is made to repay Ancillary Outstandings in full, the relevant
Ancillary Commitment shall be reduced to zero.

 

6.6

Limitation on Ancillary Outstandings

Each Borrower shall procure that:

 

  (a)

the Ancillary Outstandings under any Ancillary Facility shall not exceed the
Ancillary Commitment applicable to that Ancillary Facility; and

 

  (b)

in relation to a Multi-account Overdraft:

 

  (i)

the Ancillary Outstandings shall not exceed the Designated Net Amount applicable
to that Multi-account Overdraft; and

 

  (ii)

the Gross Outstandings shall not exceed the Designated Gross Amount applicable
to that Multi-account Overdraft.

 

- 35 -



--------------------------------------------------------------------------------

6.7

Adjustment for Ancillary Facilities upon acceleration

 

  (a)

In this Clause 6.7:

 

  (i)

“Facility Outstandings” means, in relation to a Lender, the aggregate of :

 

  (A)

its participation in each Loan then outstanding (together with the aggregate
amount of all accrued interest, fees and commission owed to it as a Lender under
the Facility); and

 

  (B)

if the Lender is also an Ancillary Lender, the Ancillary Outstandings in respect
of Ancillary Facilities provided by that Ancillary Lender (together with the
aggregate amount of all accrued interest, fees and commission owed to itas an
Ancillary Lender in respect of the Ancillary Facility); and

 

  (ii)

“Total Facility Outstandings” means the aggregate of all Facility Outstandings.

 

  (b)

If a notice is served under Clause 23.18 (Acceleration) (other than a notice
declaring Loans to be due on demand), each Lender and each Ancillary Lender
shall (subject to paragraph (g) below) promptly adjust (by making or receiving
(as the case may be) corresponding transfers of rights and obligations under the
Finance Documents relating to Facility Outstandings) their claims in respect of
amounts outstanding to them under the Facility and each Ancillary Facility to
the extent necessary to ensure that after such transfers the Facility
Outstandings of each Lender bear the same proportion to the Total Facility
Outstandings as such Lender’s Commitment bears to the Total Commitments, each as
at the date the notice is served under Clause 23.18 (Acceleration).

 

  (c)

If an amount outstanding under an Ancillary Facility is a contingent liability
and that contingent liability becomes an actual liability or is reduced to zero
after the original adjustment is made under paragraph (b) above, then each
Lender and each Ancillary Lender will make a further adjustment (by making or
receiving (as the case may be) corresponding transfers of rights and obligations
under the Finance Documents relating to Facility Outstandings to the extent
necessary) to put themselves in the position they would have been in had the
original adjustment been determined by reference to the actual liability or, as
the case may be, zero liability and not the contingent liability.

 

  (d)

Any transfer of rights and obligations relating to Facility Outstandings made
pursuant to this Clause 6 shall be made for a purchase price in cash, payable at
the time of transfer, in an amount equal to those Facility Outstandings (less
any accrued interest, fees and commission to which the transferor will remain
entitled to receive notwithstanding that transfer pursuant to Clause 24.8 (Pro
rata interest settlement)).

 

  (e)

Prior to the application of the provisions of paragraph (b) above, an Ancillary
Lender that has provided a Multi-account Overdraft shall set-off any Available
Credit Balance on any account comprised in that Multi-account Overdraft.

 

- 36 -



--------------------------------------------------------------------------------

  (f)

All calculations to be made pursuant to this Clause 6.7 shall be made by the
Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

 

  (g)

This Clause 6.7 shall not oblige any Lender to accept the transfer of a claim
relating to an amount outstanding under an Ancillary Facility which is not
denominated (pursuant to the relevant Finance Document) in either euro or in
another currency which is acceptable to that Lender.

 

6.8

Information

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.

 

6.9

Amendments and Waivers – Ancillary Facilities

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause 6). In such a case, Clause 35 (Amendments and Waivers)
will apply.

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.

REPAYMENT

 

7.1

Repayment of Loans

 

  (a)

Subject to paragraph (c) below, each Borrower which has drawn a Loan shall repay
that Loan on the last day of its Interest Period.

 

  (b)

Without prejudice to each Borrower’s obligation under paragraph (a) above, if:

 

  (i)

one or more Loans are to be made available to a Borrower:

 

  (A)

on the same day that a maturing Loan is due to be repaid by that Borrower; and

 

  (B)

in whole or in part for the purpose of refinancing the maturing Loan; and

 

  (ii)

the proportion borne by each Lender’s participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender’s participation in the new Loans to the aggregate amount of those new
Loans,

 

- 37 -



--------------------------------------------------------------------------------

 

the aggregate amount of the new Loans shall, unless that Borrower notifies the
Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:

 

  (A)

if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  (1)

the relevant Borrower will only be required to make a payment under Clause 29.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and

 

  (2)

each Lender’s participation in the new Loans shall be treated as having been
made available and applied by the Borrower in or towards repayment of that
Lender’s participation in the maturing Loan and that Lender will not be required
to make a payment under Clause 29.1 (Payments to the Agent) in respect of its
participation in the new Loans; and

 

  (B)

if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

 

  (1)

the relevant Borrower will not be required to make a payment under Clause 29.1
(Payments to the Agent); and

 

  (2)

each Lender will be required to make a payment under Clause 29.1 (Payments to
the Agent) in respect of its participation in the new Loans only to the extent
that its participation in the new Loans exceeds that Lender’s participation in
the maturing Loan and the remainder of that Lender’s participation in the new
Loans shall be treated as having been made available and applied by the Borrower
in or towards repayment of that Lender’s participation in the maturing Loan.

 

  (c)

At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Loans then outstanding will be
automatically extended to the Termination Date applicable to the Facility and
will be treated as separate Loans (the “Separate Loans”).

 

  (d)

If a Borrower makes a prepayment of a Loan, a Borrower to whom a Separate Loan
is outstanding may prepay that Loan by giving not less than five (5) Business
Days’ prior notice to the Agent. The proportion borne by the amount of the
prepayment of the Separate Loan to the amount of the Separate Loans shall not
exceed the proportion borne by the amount of the prepayment of the Loan to the
Loans. The Agent will forward a copy of a prepayment notice received in
accordance with this paragraph (d) to the Defaulting Lender concerned as soon as
practicable on receipt.

 

- 38 -



--------------------------------------------------------------------------------

  (e)

Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Agent (for the
account of that Defaulting Lender) on the last day of each Interest Period of
that Separate Loan.

 

  (f)

The terms of this Agreement relating to Loans generally shall continue to apply
to Separate Loans other than to the extent inconsistent with paragraphs (c) to
(e) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

 

8.

PREPAYMENT AND CANCELLATION

 

8.1

Illegality

If, in any applicable jurisdiction, at any time, it is or will become unlawful
for any Lender to perform any of its obligations as contemplated by this
Agreement or to fund, issue or maintain its participation in any Utilisation or
at any time, it is or will become unlawful for any Affiliate of a Lender for
that Lender to do so:

 

  (a)

that Lender shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

upon the Agent notifying the Borrowers, the Available Commitment of that Lender
will be immediately cancelled; and

 

  (c)

to the extent that the Lender’s participation has not been transferred pursuant
to paragraph (d) of Clause 8.5 (Right of replacement or repayment and
cancellation in relation to a single Lender), each Borrower shall repay that
Lender’s participation in the Loans made to that Borrowers on the last day of
the Interest Period for each Loan occurring after the Agent has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by laws) and that Lender’s corresponding Commitment(s)
shall be cancelled in the amount of the participations repaid.

 

8.2

Change of control

If a Change of Control occurs:

 

  (a)

the Borrowers shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan); and

 

  (c)

if any Lender so requires, the Agent shall, by not less than thirty
(30) Business Days’ notice to the Obligors’ Agent, cancel the Total Commitments
and declare all outstanding Loans and Ancillary Outstandings of that Lender,
together with accrued interest, and all other amounts accrued under the Finance
Documents immediately due and payable, whereupon the Total Commitments will be
cancelled and all such outstanding Loans and amounts will become immediately due
and payable.

 

- 39 -



--------------------------------------------------------------------------------

8.3

Voluntary cancellation

A Borrower may, if it gives the Agent not less than five (5) Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of EUR 1,000,000 (or its equivalent))
of the Available Facility. Any cancellation under this Clause 8.3 shall reduce
the Commitments of the Lenders rateably.

 

8.4

Voluntary prepayment of Loans

The Borrower to which a Loan has been made may, if it gives the Agent not less
than thirty (30) calendar days’ (or such shorter period as the Majority Lenders
may agree) prior notice, prepay the whole or any part of a Loan (but if in part,
being an amount that reduces the amount of the Loan by a minimum amount of EUR
1,000,000 (or its equivalent)).

 

8.5

Right of replacement or repayment and cancellation in relation to a single
Lender

 

  (a)

If:

 

  (i)

any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 13.2 (Tax gross-up); or

 

  (ii)

any Lender claims indemnification from a Borrower under Clause 13.3 (Tax
indemnity),

the Borrowers may, while the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment(s) of that Lender and its intention to procure
the repayment of that Lender’s participation in the Loans or give the Agent
notice of its intention to replace that Lender in accordance with paragraph (d)
below; or

 

  (b)

On receipt of a notice of cancellation referred to in paragraph (a) above in
relation to a Lender, the Commitment(s) of that Lender shall immediately be
reduced to zero.

 

  (c)

On the last day of each Interest Period which ends after the Borrowers have
given notice of cancellation under paragraph (a) above in relation to a Lender
(or, if earlier, the date specified by the Borrowers in that notice), each
Borrower to which a Loan is outstanding shall repay that Lender’s participation
in that Loan.

 

  (d)

If:

 

  (i)

any of the circumstances set out in paragraph (a) above apply to a Lender; or

 

  (ii)

an Obligor becomes obliged to pay any amount in accordance with Clause 8.1
(Illegality) to any Lender,

 

- 40 -



--------------------------------------------------------------------------------

 

the Borrower may, on five (5) Business Days’ prior notice to the Agent and that
Lender, replace that Lender by requiring that Lender to (and to the extent
permitted by law, that Lender shall) assign and transfer by way of assumption of
contract (Vertragsübernahme) pursuant to Clause 24 (Changes to the Lenders) all
(and not part only) of its rights and obligations under this Agreement to an
Eligible Institution which confirms its willingness to assume and does assume
all the obligations of the transferring Lender in accordance with Clause 24
(Changes to the Lenders) for a purchase price in cash payable at the time of the
transfer in an amount equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest, Break Costs and
other amounts payable in relation thereto under the Finance Documents.

 

  (e)

The replacement of a Lender pursuant to paragraph (d) above shall be subject to
the following conditions:

 

  (i)

the Borrower shall have no right to replace the Agent;

 

  (ii)

neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

 

  (iii)

in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

 

  (iv)

the Lender shall only be obliged to assign and transfer its rights and
obligations pursuant to paragraph (d) above once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer.

 

  (f)

A Lender shall perform the checks described in paragraph (e)(iv) above as soon
as reasonably practicable following delivery of a notice referred to in
paragraph (d) above and shall notify the Agent and the Borrower when it is
satisfied that it has complied with those checks.

 

  (g)



 

  (i)

If any Lender becomes a Defaulting Lender, the relevant Borrower may, at any
time while the Lender continues to be a Defaulting Lender, give the Agent five
(5) Business Days’ notice of cancellation of the Available Commitment of that
Lender.

 

  (ii)

On the notice referred to in paragraph (g) above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (g) above, notify all the Lenders.

 

- 41 -



--------------------------------------------------------------------------------

8.6

Restrictions

 

  (a)

Any notice of cancellation or prepayment given by any Party under this Clause 8
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

  (c)

Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

 

  (d)

The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (e)

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

  (f)

If the Agent receives a notice under this Clause 8 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender.

 

  (g)

If all or part of any Lender’s participation in a Loan is repaid or prepaid and
is not available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of that Lender’s Commitment (equal to the
amount of the participation which is repaid or prepaid) will be deemed to be
cancelled on the date of repayment or prepayment.

 

8.7

Application of prepayments

Any prepayment of a Loan pursuant to Clause 8.2 (Change of control), or Clause
8.4 (Voluntary prepayment of Utilisations) shall be applied pro rata to each
Lender’s participation in that Loan.

SECTION 5

COSTS OF UTILISATION

 

9.

INTEREST

 

9.1

Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a)

Margin; and

 

  (b)

EURIBOR.

 

- 42 -



--------------------------------------------------------------------------------

9.2

Payment of interest

 

  (a)

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

  (b)

If the Compliance Certificate received by the Agent which relates to the
relevant financial statements shows that a higher Margin should have applied
during a certain period, then the Borrowers shall promptly pay to the Agent any
such shortfall, as contemplated by paragraph (ii) in the definition of “Margin”
herein, provided that the Borrowers shall not be required to make any payment
pursuant to this Clause 9.2(b) for any period of time after the date that is
twelve (12) months after the date on which the relevant interest was initially
paid, except for cases where the event or trigger justifying a higher Margin was
not demonstrable from the Compliance Certificates and the other information
which the Lenders have received from the Borrower, both analysed with the same
standard of care exercised by the Lenders in their own affairs since the
occurrence of such event or trigger.

 

9.3

Default interest and lump sum damages

 

  (a)

If an Obligor fails to pay any amount (other than interest) payable by it under
a Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to paragraph (b) below, is two (2) per cent.
per annum higher than the rate which would have been payable if the overdue
amount had, during the period of non-payment, constituted a Loan in the currency
of the overdue amount for successive Interest Periods, each of a duration
selected by the Agent (acting reasonably).

 

  (b)

If an Obligor fails to pay interest payable by it under the Finance Documents on
its due date, lump sum damages (pauschalierter Schadensersatz) shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to paragraph (b) below, is
two (2) per cent. per annum higher than the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
in the currency of the overdue amount for successive Interest Periods, each of a
duration selected by the Agent (acting reasonably). In the case of lump sum
damages, the relevant Obligor shall be free to prove that no damages have arisen
or that damages have not arisen in the asserted amount and any Finance Party
shall be entitled to prove that further damages have arisen. Any interest or
lump sum accruing under this Clause 9.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

  (c)

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (i)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

- 43 -



--------------------------------------------------------------------------------

  (ii)

the rate of interest applying to the overdue amount during that first Interest
Period shall be two (2) per cent. per annum higher than the rate which would
have applied if the overdue amount had not become due.

 

9.4

Notification of rates of interest

 

  (a)

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

  (b)

The Agent shall promptly notify the relevant Borrower of each Funding Rate
relating to a Loan.

 

10.

INTEREST PERIODS

 

10.1

Selection of Interest Periods

 

  (a)

A Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

  (b)

Subject to this Clause 10, a Borrower may select an Interest Period of one (1),
three (3) or six (6) Months, or of any other period agreed between the Borrower,
the Agent and all the Lenders.

 

  (c)

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

  (d)

Each Interest Period for a Loan shall start on the Utilisation Date.

 

  (e)

A Loan has one Interest Period only.

 

10.2

Changes to Interest Periods

 

  (a)

If, prior to the expiry of the Availability Period, two or more Interest Periods
end on the same date, the Loans to which those Interest Periods relate shall be
consolidated into, and treated as, a single Loan on the last day of the relevant
Interest Period.

 

  (b)

If the Agent makes any of the changes to an Interest Period referred to in this
Clause 10.2, it shall promptly notify the Borrower and the Lenders.

 

10.3

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11.

CHANGES TO THE CALCULATION OF INTEREST

 

11.1

Unavailability of Screen Rate

 

  (a)

If no Screen Rate is available for EURIBOR for the Interest Period of a Loan,
the applicable EURIBOR shall be the Interpolated Screen Rate for a period equal
in length to the Interest Period of that Loan.

 

- 44 -



--------------------------------------------------------------------------------

  (b)

If no Screen Rate is available for EURIBOR for the Interest Period of a Loan and
it is not possible to calculate the Interpolated Screen Rate, there shall be no
EURIBOR for that Loan and Clause 11.3 (Cost of funds) shall apply to that Loan
for that Interest Period.

 

11.2

Market disruption

If before close of business in Munich on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 35 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from the wholesale market for euro
would be in excess of EURIBOR then Clause 11.3 (Cost of funds) shall apply to
that Loan for the relevant Interest Period.

 

11.3

Cost of funds

 

  (a)

If this Clause 11.3 applies, the rate of interest on each Lender’s share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

 

  (i)

the Margin; and

 

  (ii)

the rate notified to the Agent by that Lender as soon as practicable and in any
event within five (5) Business Days of the first day of that Interest Period
(or, if earlier, on the date falling three (3) Business Days before the date on
which interest is due to be paid in respect of that Interest Period), to be that
which expresses as a percentage rate per annum the cost to the relevant Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

 

  (b)

If this Clause 11.3 applies and the Agent or the Borrower so requires, the Agent
and the Borrower shall enter into negotiations (for a period of not more than
thirty (30) calendar days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  (c)

Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

11.4

Break Costs

 

  (a)

The Borrowers shall, within five (5) Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

  (b)

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

- 45 -



--------------------------------------------------------------------------------

12.

FEES

 

12.1

Commitment fee

 

  (a)

ZPR in its capacity as Obligors’ Agent shall pay to the Agent (for the account
of each Lender) a fee in euro computed at the rate of 35 per cent. of the
applicable Margin per annum on that Lender’s Available Commitment for the period
commencing on the date of this Agreement and ending on the last day of the
Availability Period.

 

  (b)

The accrued commitment fee is payable quarterly in arrears for the period
commencing on the date of this Agreement and ending on the last day of the
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

12.2

Utilisation fee

 

  (a)

ZPR in its capacity as Obligors’ Agent shall pay to the Agent (for account of
each Lender pro rata to its Commitment) a utilisation fee calculated at the rate
of:

 

  (i)

0.10 per cent. per annum on the aggregate amount of all Loans for each day on
which the aggregate amount of Loans exceeds 33 1/3 per cent. of the sum of the
Total Commitments less the aggregate Ancillary Commitments but is equal to or
less than 66 2/3 per cent. of the sum of the Total Commitments less the
aggregate Ancillary Commitments; or

 

  (ii)

0.20 per cent. per annum on the aggregate amount of all Loans for each day on
which the aggregate amount of all Loans exceeds 66 2/3 per cent. of the sum of
the Total Commitments less the aggregate Ancillary Commitments,

 

  (b)

The fee referred to in sub-Clause (a) above shall be payable in arrears by ZPR
in its capacity as Obligors’ Agent in euro on the last day of each successive
period of three (3) Months commencing on the date of first Utilisation and on
the Termination Date.

 

12.3

Upfront Arrangement fee

The Borrowers shall pay to the Agent (for the account of the Lenders) an
arrangement fee in the amount and at the times agreed in a Fee Letter.

 

12.4

Agency fee

The Borrowers shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter (if any).

 

12.5

Interest, commission and fees on Ancillary Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the

 

- 46 -



--------------------------------------------------------------------------------

relevant Ancillary Lender and the Borrower of that Ancillary Facility based upon
normal market rates and terms.

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

13.

TAX GROSS UP AND INDEMNITIES

 

13.1

Definitions

 

  (a)

In this Clause 13:

“German Borrower” means a Borrower resident for tax purposes in Germany.

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).

 

  (b)

Unless a contrary indication appears, in this Clause 13 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

13.2

Tax gross-up

 

  (a)

Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  (b)

Each Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrowers
and that Obligor.

 

  (c)

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

- 47 -



--------------------------------------------------------------------------------

  (d)

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

  (e)

Within thirty (30) calendar days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

  (f)

A Finance Party and each Obligor which makes a payment to which that Finance
Party is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

13.3

Tax indemnity

 

  (a)

The Borrowers shall (within five (5) Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

  (b)

Paragraph (a) above shall not apply:

 

  (i)

with respect to any Tax assessed on a Finance Party:

 

  (A)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

  (B)

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income or profit
(or similar calculation) received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party; or

 

  (ii)

to the extent a loss, liability or cost:

 

  (A)

is compensated for by an increased payment under Clause 13.2 (Tax gross-up); or

 

  (B)

relates to a FATCA Deduction required to be made by a Party.

 

  (c)

A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

 

- 48 -



--------------------------------------------------------------------------------

  (d)

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.3, notify the Agent.

 

13.4

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 

  (b)

that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

13.5

Stamp taxes

The Borrowers shall pay and, within five (5) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

13.6

VAT

 

  (a)

All amounts expressed to be payable under a Finance Document by any Borrower to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Borrower under a Finance Document and such Finance Party is required to account
to the relevant tax authority for the VAT, that Borrower must pay to such
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Finance Party must promptly provide an appropriate VAT invoice to that
Borrower).

 

  (b)

If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

  (i)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax

 

- 49 -



--------------------------------------------------------------------------------

 

authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply; and

 

  (ii)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

  (c)

Where a Finance Document requires any Borrower to reimburse or indemnify a
Finance Party for any cost or expense, that Borrower shall reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

  (d)

In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

13.7

FATCA Information

 

  (a)

Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

 

  (i)

confirm to that other Party whether it is:

 

  (A)

a FATCA Exempt Party; or

 

  (B)

not a FATCA Exempt Party;

 

  (ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

  (iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  (b)

If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

  (c)

Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

- 50 -



--------------------------------------------------------------------------------

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

13.8

FATCA Deduction

 

  (a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

 

14.

INCREASED COSTS

 

14.1

Increased costs

 

  (a)

Subject to Clause 14.3 (Exceptions) the Borrowers shall, within five
(5) Business Days of a demand by the Agent, pay for the account of a Finance
Party the amount of any substantiated Increased Costs incurred by that Finance
Party or any of its Affiliates as a result of:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation after the date of this Agreement; or

 

  (ii)

compliance with any law or regulation made after the date of this Agreement; or

 

  (iii)

the implementation or application of, or compliance with Basel III, CRD IV and
CRR or any law or regulation that implements or applies Basel III, CRD IV and/or
CRR.

 

  (b)

In this Clause 14:

 

  (i)

“Increased Costs” means:

 

- 51 -



--------------------------------------------------------------------------------

  (A)

a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

  (B)

an additional or increased cost; or

 

  (C)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or letter of credit; and

 

  (ii)

“Basel III” means:

 

  (A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”; and

 

  (iii)

“CRD IV” means:

 

  (D)

Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

  (E)

Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC; and

 

  (iv)

“CRR” means the Regulation (EU) no. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) no. 648/2012.

 

- 52 -



--------------------------------------------------------------------------------

14.2

Increased cost claims

 

  (a)

Subject to Clause 14.3 (Exceptions), a Finance Party intending to make a claim
pursuant to Clause 14.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Borrower.

 

  (b)

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

14.3

Exceptions

 

  (a)

Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  (i)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii)

attributable to a FATCA Deduction required to be made by a Party;

 

  (iii)

compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated
for under Clause 13.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 13.3 (Tax indemnity) applied);
or

 

  (iv)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  (b)

In this Clause 14.3, a reference to a “Tax Deduction” has the same meaning given
to that term in Clause 13.1 (Definitions).

 

15.

OTHER INDEMNITIES

 

15.1

Currency indemnity

 

  (a)

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i)

making or filing a claim or proof against that Obligor;

 

  (ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within five (5) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

- 53 -



--------------------------------------------------------------------------------

  (b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

15.2

Other indemnities

The Borrowers shall within five (5) Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:

 

  (a)

the occurrence of any Event of Default;

 

  (b)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 28 (Sharing among the Finance Parties);

 

  (c)

funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

  (d)

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower.

 

15.3

Indemnity to the Agent

The Borrowers shall promptly indemnify the Agent against:

 

  (a)

any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

 

  (i)

investigating any event which it reasonably believes is a Default;

 

  (ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

  (iii)

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

 

  (b)

any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 29.10 (Disruption to
Payment Systems etc.) notwithstanding the Agent’s negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the fraud of the Agent in acting as Agent under the Finance Documents.

 

- 54 -



--------------------------------------------------------------------------------

16.

MITIGATION BY THE LENDERS

 

16.1

Mitigation

 

  (a)

Each Finance Party shall, in consultation with the Borrowers, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 8.1 (Illegality),
Clause 13 (Tax gross-up and indemnities), or Clause 14.1 (Increased costs)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

  (b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

16.2

Limitation of liability

 

  (a)

The Borrowers shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 16.1 (Mitigation).

 

  (b)

A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

17.

COSTS AND EXPENSES

 

17.1

Transaction expenses

The Borrowers shall promptly on demand pay the Agent, the Coordinator and the
Arranger the amount of all costs and expenses (including, but not limited to,
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:

 

  (a)

this Agreement and any other documents referred to in this Agreement; and

 

  (b)

any other Finance Documents executed after the date of this Agreement.

 

17.2

Amendment costs

If (a) an Obligor requests an amendment, waiver or consent; or (b) an amendment
is required pursuant to Clause 29.9 (Change of currency), the Borrowers shall,
within three (3) Business Days of demand, reimburse the Agent for the amount of
all costs and expenses (including, but not limited to, legal fees) reasonably
incurred by the Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

 

17.3

Agent’s management time and additional remuneration

 

  (a)

In the event of a Default, the Borrowers shall pay to the Agent any additional
remuneration that may be agreed between them or determined pursuant to paragraph
(b) below.

 

- 55 -



--------------------------------------------------------------------------------

  (b)

If the Agent and the Borrowers fail to agree upon the nature of the duties, or
upon the additional remuneration referred to in paragraph (a) above or whether
additional remuneration is appropriate in the circumstances, any dispute shall
be determined by an investment bank (acting as an expert and not as an
arbitrator) selected by the Agent and approved by the Borrowers or, failing
approval, nominated (on the application of the Agent) by the President for the
time being of the Law Society of England and Wales (the costs of the nomination
and of the investment bank being payable by the Borrowers) and the determination
of any investment bank shall be final and binding upon the Parties.

 

17.4

Enforcement costs

Each Borrower shall, within five (5) Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

SECTION 7

GUARANTEE

 

18.

GUARANTEE AND INDEMNITY

 

18.1

Guarantee (Garantie) and indemnity (Ausfallhaftung)

Each Guarantor irrevocably and unconditionally jointly and severally
(gesamtschuldnerisch):

 

  (a)

guarantees (garantiert) by way of an independent payment obligation
(selbständiges Zahlungsversprechen) to each Finance Party to pay to that Finance
Party any amount of principal, interest, costs, expenses or other amount under
or in connection with the Finance Documents that has not been fully and
irrevocably paid by a Borrower; the payment shall be due (fällig) within five
(5) Business Days of a written demand by a Finance Party (or the Agent on its
behalf) stating the sum demanded from that Guarantor and that such sum is an
amount of principal, interest, costs, expenses or other amount under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by a Borrower; and

 

  (b)

undertakes vis-à-vis each Finance Party to indemnify (schadlos halten) that
Finance Party against any cost, loss or liability suffered by that Finance Party
if any obligation of a Borrower under or in connection with any Finance Document
or any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which that Finance Party would otherwise have been entitled to recover (Ersatz
des positiven Interesses) and that claim shall be due (fällig) within three
(3) Business Days of a written demand by that Finance Party (or the Agent on its
behalf).

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such

 

- 56 -



--------------------------------------------------------------------------------

written demand shall not preclude any rights and/or defences the Guarantor may
have with respect to any payment requested by a Finance Party (or the Agent on
its behalf) under this guarantee and indemnity.

 

18.2

Continuing and independent guarantee and indemnity

This guarantee and indemnity is independent and separate from the obligations of
any Borrower and is a continuing guarantee and indemnity which will extend to
the ultimate balance of sums payable by any Borrower under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.

The guarantee and indemnity shall extend to any additional obligations of a
Borrower resulting from any amendment, novation, supplement, extension,
restatement or replacement of any Finance Documents, including without
limitation any extension of or increase in any facility or the addition of a new
facility under any Finance Document.

 

18.3

Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (a)

the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (b)

each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

18.4

Excluded defences

 

  (a)

The obligations of each Guarantor under this Clause 18 will not be affected by
an act, omission, matter or thing which relates to the principal obligation (or
purported obligation) of any Borrower and which would reduce, release or
prejudice any of its obligations under this Clause 18, including any personal
defences of any Borrower (Einreden des Hauptschuldners) or any right of
revocation (Anfechtung) or set-off (Aufrechnung) of any Borrower.

 

  (b)

The obligations of each Guarantor under this Clause 18 are independent from any
other security or guarantee which may have been or will be given to the Finance
Parties. In particular, the obligations of each Guarantor under this Clause 18
will not be affected by any of the following:

 

  (i)

the release of, or any time (Stundung), waiver or consent granted to, any other
Obligor from or in respect of its obligations under or in connection with any
Finance Document;

 

  (ii)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or any other person or any failure to realise the full
value of any security;

 

- 57 -



--------------------------------------------------------------------------------

  (iii)

any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of any other Obligor;
or

 

  (iv)

any unenforceability, illegality or invalidity of any obligation of any other
Obligor under any Finance Document.

 

  (c)

For the avoidance of doubt nothing in this Clause 18 shall preclude any defences
that any Guarantor (in its capacity as Guarantor only) may have against a
Finance Party that the guarantee and indemnity does not constitute its legal,
valid, binding or enforceable obligations.

 

18.5

Immediate recourse

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 18. This applies irrespective of any provision of a Finance
Document to the contrary.

 

18.6

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:

 

  (a)

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party in respect of those amounts, or apply and enforce
the same in such manner and order as it sees fit (whether against those amounts
or otherwise) and no Guarantor shall be entitled to the benefit of the same; and

 

  (b)

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 18.

 

18.7

Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 18:

 

  (a)

to be indemnified by an Obligor;

 

  (b)

to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

 

  (c)

to exercise any right of set-off against any Obligor; and/or

 

  (d)

to take the benefit (in whole or in part and whether by way of legal subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

 

- 58 -



--------------------------------------------------------------------------------

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 29 (Payment mechanics).

 

18.8

Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  (a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

  (b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

18.9

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

18.10

Guarantee Limitation

 

  (a)

In this Clause 18.10:

“German Guarantor” means a Guarantor incorporated or established in Germany in
the legal form of a limited liability company (GmbH) or a limited partnership
with a limited liability company as general partner (GmbH & Co. KG).

“Guarantee” means the guarantee and indemnity given pursuant to this Clause 18
(Guarantee and Indemnity).

“Net Assets” means an amount equal to the sum of the amounts of the German
Guarantor’s (or, in the case of a GmbH & Co. KG, its general partner’s) assets
(consisting of all assets which correspond to the items set forth in section 266
para 2 A, B, C, D and E of the German Commercial Code (Handelsgesetzbuch,
“HGB”)) less the aggregate amount of such German Guarantor’s (or, in the case of
a GmbH & Co. KG, its general partner’s) liabilities (consisting of all
liabilities and liability reserves which correspond to the items set forth in
section 266 para 3 B, C, D and E HGB), save that:

 

- 59 -



--------------------------------------------------------------------------------

  (i)

any obligations (Verbindlichkeiten) of the German Guarantor (and, in the case of
a GmbH & Co. KG, of its general partner)

 

  (A)

owing to any member of the Group or any other affiliated company which are
subordinated by law or by contract to any Financial Indebtedness outstanding
under this Agreement (including, for the avoidance of doubt, obligations that
would in an insolvency be subordinated pursuant to section 39 para 1 no 5 or
section 39 para 2 of the German Insolvency Code (Insolvenzordnung)) and
including obligations under guarantees for obligations which are so
subordinated; or

 

  (B)

incurred in violation of any of the provisions of the Finance Documents,

shall be disregarded; and

 

  (ii)

the assets of the German Guarantor (and, in the case of a GmbH & Co. KG, its
general partner) shall be assessed at their liquidation value (Liquidationswert)
instead of their book value (Buchwert) if, at the time demand under the
Guarantee is made, a negative prognosis as to whether the business can carry on
as a going concern (negative Fortführungsprognose) must be made.

The Net Assets shall be determined in accordance with the generally accepted
accounting principles applicable from time to time in Germany (Grundsätze
ordnungsmäßiger Buchführung) and be based on the same principles that were
applied by the German Guarantor (or, in the case of a GmbH & Co. KG, its general
partner) in the preparation of its most recent annual balance sheet
(Jahresbilanz).

“Protected Capital” means in relation to a German Guarantor the aggregate amount
of:

 

  (iii)

its (or, where the German Guarantor is a GmbH & Co. KG, its general partner’s)
share capital (Stammkapital) as registered in the commercial register
(Handelsregister) provided that any increase registered after the date of this
Agreement shall not be taken into account unless (i) such increase has been
effected with the prior written consent of the Agent (even if such increase is
permitted under this Agreement or any other Finance Document) and (ii) only to
the extent it is fully paid up; and

 

  (iv)

its (or when applicable where the German Guarantor is a GmbH & Co. KG, its
general partner’s) amount of profits (Gewinne) or reserves (Rücklagen) which are
not available for distribution to its shareholder(s) in accordance with
section 268 para 8 HGB or section 272 para 5 HGB, as applicable.

“Up-stream and/or Cross-stream Guarantee” means any Guarantee if and to the
extent such Guarantee secures the obligations of an Obligor which is a
shareholder of the German Guarantor (and/or, in the case of a GmbH & Co. KG,

 

- 60 -



--------------------------------------------------------------------------------

of its general partner) or an affiliated company (verbundenes Unternehmen) of
such shareholder within the meaning of section 16, 17 or 18 of the German Stock
Corporation Act (Aktiengesetz) (other than the German Guarantor and its
Subsidiaries and, in the case of a GmbH & Co. KG, the general partner and its
Subsidiaries), provided that it shall not constitute an Up-stream or
Cross-stream Guarantee if and to the extent the Guarantee guarantees amounts
outstanding under any Finance Document in relation to any financial
accommodation made available under such Finance Document to any Borrower and
on-lent or otherwise passed on to, or issued for the benefit of, the relevant
German Guarantor or any of its Subsidiaries (and, where the German Guarantor is
a GmbH & Co. KG, to, or for the benefit of, its general partner or any of its
Subsidiaries) and outstanding from time to time.

 

  (b)

This Clause18.10 applies if and to the extent the Guarantee is given by a German
Guarantor and is an Up-stream and/or Cross-stream Guarantee.

 

  (c)

Each Finance Party agrees that the enforcement of the Guarantee given by a
German Guarantor shall be limited if and to the extent that:

 

  (i)

the Guarantee constitutes an Up-stream and/or Cross-stream Guarantee; and

 

  (ii)

payment under the Guarantee would otherwise

 

  (A)

have the effect of reducing the German Guarantor’s (or, where the German
Guarantor is a GmbH & Co. KG, its general partner’s) Net Assets to an amount
that is lower than the amount of its (or, in the case of a GmbH & Co. KG, its
general partner’s) Protected Capital or, if the amount of the Net Assets is
already lower than the amount of its (or, in the case of a GmbH & Co. KG, its
general partner’s) Protected Capital, cause the Net Assets to be further
reduced; and

 

  (B)

the limitations set out in this Clause 18.10 are required at such time to avoid
personal liability of the managing director of a German Guarantor because of a
violation of the capital maintenance requirement as set out in section 30 para 1
of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung) (taking into account the ruling of the
German Federal Supreme Court (Bundesgerichtshof); and

 

  (iii)

the relevant German Guarantor has complied with its obligation to deliver the
Management Determination and the Auditor’s Determination, in each case together
with an up-to-date balance sheet, in accordance with the requirements set out in
Clauses (d) and (e) below.

 

  (d)

Within five (5) Business Days after a Finance Party has made a demand under the
Guarantee, the German Guarantor shall provide a certificate signed by its
managing director(s) (Geschäftsführer) confirming in writing if and to what
extent the Guarantee is an Up-stream and/or Cross-stream Guarantee and an

 

- 61 -



--------------------------------------------------------------------------------

 

enforcement of the Guarantee would have the effects referred to in
Clause (c)(ii) above (the “Management Determination”). Such confirmation shall
comprise an up-to-date balance sheet of the German Guarantor (and, in the case
of a GmbH & Co. KG, its general partner) and a detailed calculation, based on
the provisions of this Agreement, of the amount of the Net Assets and Protected
Capital of the German Guarantor (or, in the case of a GmbH & Co. KG, its general
partner). The relevant German Guarantor shall fulfil its obligations under the
Guarantee within three (3) Business Days of providing the Management
Determination (and each Finance Party shall be entitled to enforce the
Guarantee) in an amount which pursuant to the Management Determination would not
cause the effects set out in Clause (c)(ii) above (irrespective of whether or
not the Agent agrees with the Management Determination).

 

  (e)

If the Agent (acting on the instructions of the Majority Lenders) disagrees with
the Management Determination, it may within twenty (20) Business Days of its
receipt request the German Guarantor to deliver, at its own cost and expense,
within twenty (20) Business Days of such request an up-to-date balance sheet of
the German Guarantor (and, in the case of a GmbH & Co. KG, of its general
partner), drawn-up by a firm of auditors of international standing and
reputation appointed by the German Guarantor in consultation with the Agent,
together with a detailed calculation, based on the provisions of this Agreement,
of the amount of the Net Assets and Protected Capital of the German Guarantor
(or, in the case of a GmbH & Co. KG, its general partner) (the “Auditor’s
Determination”). The German Guarantor shall fulfil its obligations under the
Guarantee within three (3) Business Days of providing the Auditor’s
Determination (and each Finance Party shall be entitled to enforce the
Guarantee) in an amount which pursuant to the Auditor’s Determination would not
cause the effects set out in Clause (c)(ii) above.

 

  (f)

No reduction of the amount enforceable pursuant to this Clause 18.10 will
prejudice the right of the Finance Parties to continue to enforce the Guarantee
(subject always to the operation of the limitations set out above at the time of
such enforcement) until full satisfaction of the claims guaranteed.

 

  (g)

Each German Guarantor shall (and, in the case of a German Guarantor in the form
of a GmbH & Co. KG, shall procure that its general partner will) do everything
commercially justifiable and legally permitted to avoid the enforcement of the
Guarantee becoming limited pursuant to the terms of this Clause 18.10 and shall
in particular, within three (3) months after a written request of the Agent
realise at least at market value any of its (and, in the case of a
GmbH & Co. KG, any of its general partner’s) assets that is not necessary for
its business (nicht betriebsnotwendig) (or, in the case of a GmbH & Co. KG, that
of its general partner) and is shown in its (or, in the case of a GmbH & Co. KG,
its general partner’s) balance sheet with a book value that is in the reasonable
opinion of the Agent significantly lower than the market value.

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

- 62 -



--------------------------------------------------------------------------------

19.

REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 19
to each Finance Party on the date of this Agreement.

 

19.1

Status

 

  (a)

It and each of its Subsidiaries:

 

  (i)

(other than in respect of any limited partnership) is duly incorporated and
validly existing under the laws of the Relevant Jurisdiction as limited
liability companies;

 

  (ii)

(in case of any limited partnership only), is duly established and validly
existing as a limited partnership under the laws of the Federal Republic of
Germany; and

 

  (iii)

(in the case of a German Obligor only) the place from which it is administered
and where all managerial decisions are taken (tatsächlicher Verwaltungssitz) is
located within the Federal Republic of Germany.

 

  (b)

It and each of its Subsidiaries has the power to own its assets.

 

  (c)

It and each of its Subsidiaries has all material Authorisations necessary to
carry on its business as it is being conducted, except as would not have a
Material Adverse Effect.

 

19.2

Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations subject to and limited by the
provisions of any applicable bankruptcy, insolvency, liquidation,
reorganisation, moratorium or other laws of general application from time to
time in effect relating to or affecting the creditors’ rights and remedies
generally.

 

19.3

Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  (a)

any law or regulation applicable to it;

 

  (b)

its or any of its Subsidiaries’ constitutional documents; or

 

  (c)

any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries’ assets,

where, in respect of paragraph (a) or paragraph (b) above, such non-performance
or conflict might reasonably be expected to have a Material Adverse Effect.

 

- 63 -



--------------------------------------------------------------------------------

19.4

Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

19.5

Authorisations

All Authorisations required to enable it lawfully to enter into, exercise its
rights and comply with its obligations in the Finance Documents to which it is a
party have been obtained or effected and are in full force and effect.

 

19.6

Governing law and enforcement

The choice of German law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 

19.7

Deduction of Tax

It is not required under the law of its jurisdiction of incorporation or
establishment, any jurisdiction in which it carries on business or any
jurisdiction in which it is tax resident to make any deduction for or on account
of Tax from any payment it may make under any Finance Document.

 

19.8

No filing or stamp taxes

Under the law of its jurisdiction of incorporation or establishment it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.

 

19.9

Insolvency

No corporate action, legal proceeding or other procedure or step described in
Clause 23.7 (Insolvency and similar proceedings) has been taken or, to the
Borrowers’ knowledge, are threatened in relation to a member of the Group; and
none of the circumstances described in Clause 23.6 (Insolvency) applies to a
member of the Group.

 

19.10

No default

 

  (a)

No Event of Default is continuing or would be expected to result from the making
of any Utilisation.

 

  (b)

No other event or circumstance is outstanding which constitutes a default
(howsoever defined) under any other agreement or instrument which is binding on
it or any of its Subsidiaries or to which its (or any of its Subsidiaries’)
assets are subject which would have a Material Adverse Effect.

 

- 64 -



--------------------------------------------------------------------------------

19.11

No misleading information

 

  (a)

Any factual information provided by any member of the Group was true and
accurate in all material respects as at the date it was provided or as at the
date (if any) at which it is stated.

 

  (b)

So far as it is aware after making reasonable enquiries, all other written
information provided by any member of the Group to a Finance Party was true,
complete and accurate in all material respects as at the date it was provided
and in light of the circumstances at the time or as at the date (if any) at
which it is stated, except as may be superseded by subsequent written
information provided to such Finance Party, is not misleading in any material
respect.

 

19.12

Financial statements

Its most recent financial statements (delivered in accordance with Clause 20.1
(Financial statements) fairly and truly represent its financial condition and
operations during the relevant financial year in all material respects.

 

19.13

Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

19.14

No proceedings

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it or any of its Subsidiaries.

 

19.15

Insurances

It maintains Insurances on and in relation to its business and assets with
reputable underwriters or insurance companies and such insurance is in full
effect.

 

19.16

Good title to assets

It and each of its Subsidiaries has a good and valid title to, or valid leases
or licences of, the assets necessary to carry on its business in all material
respects as presently conducted.

 

19.17

Environmental compliance

It and each of its Subsidiaries has obtained all requisite Environmental Permits
required for the carrying on of its business as currently conducted and has at
all times complied with:

 

  (a)

all applicable Environmental Laws; and

 

  (b)

the terms and conditions of such Environmental Permits,

 

- 65 -



--------------------------------------------------------------------------------

where failure to do so might reasonably be expected to have a Material Adverse
Effect.

 

19.18

Environmental Claims

No Environmental Claim which, if determined against it or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect has
(to the best of its knowledge and belief) been started or threatened against it
or any of its Subsidiaries.

 

19.19

Taxation

 

  (a)

It and each of its Subsidiaries has duly and punctually paid and discharged all
Taxes imposed upon it or its assets or, as the case may be, upon such Subsidiary
or the assets of such Subsidiary within the time period allowed without
incurring penalties (save to the extent that (i) payment is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP and (ii) payment can be lawfully withheld) and
to the extent that any Taxes are not due and payable, the relevant Borrower has
provided adequate reserves for the payment of those Taxes in accordance with
GAAP.

 

  (b)

It and each of its Subsidiaries is not materially overdue in the filing of any
Tax returns.

 

  (c)

No claims are being or are reasonably likely to be asserted against it or any of
its Subsidiaries with respect to Taxes which might reasonably be expected to
have a Material Adverse Effect.

 

19.20

Indebtedness

No Obligor and no other member of the Group has any Financial Indebtedness other
than Permitted Indebtedness.

 

19.21

No Security

Save for any Permitted Encumbrances:

 

  (a)

no Security exists over any of the assets of any Obligor or any other member of
the Group; and

 

  (b)

no arrangement or transaction as described in clause 22.11 (Negative pledge) has
been entered into by any Obligor or any other member of the Group and is
outstanding.

 

19.22

Consents etc. relating to any Permitted Transaction

All material Authorisations which are required to be obtained under any
applicable law or regulation for the consummation of each Permitted Transaction
(including approval from shareholders, third parties and all applicable
competition and anti-trust regulations authorities) have been obtained and are
in full force and effect and all conditions of any such Authorisation have been
complied with or will be complied with in all material respects.

 

- 66 -



--------------------------------------------------------------------------------

19.23

Sanctions

 

  (a)

It and any of its Subsidiaries is not subject to or, to its knowledge, violating
any Sanctions, is not a Sanctioned Person and has no business activity in or
with a Sanctioned Country.

 

  (b)

Paragraph (a) shall only apply to and for the benefit of any Party if and to the
extent that by agreeing to or accepting any rights under or enjoying the benefit
of (including by exercising any rights on the grounds of a breach of or with
respect to any request under such) such provision does not result in a violation
of, or conflict with, Section 7 of the German Foreign Trade Regulations
(Außenwirtschaftsverordnung – AWV), Article 5 of the Council Regulation (EC)
No. 2271/1996 (EU Blocking Statute) or any similar anti-boycott law or
regulation applicable to any Party.

 

19.24

Anti-bribery, anti-corruption and Anti-Money Laundering

 

  (a)

Neither any Borrower nor, to the Borrowers’ knowledge, any director, officer,
employee, or anyone acting on behalf of any member of the Group, has engaged in
any activity on its behalf which would breach of anti-bribery laws,
anti-corruption laws or Anti-Money Laundering laws.

 

  (b)

To the Borrowers’ knowledge, no actions or investigations by any governmental or
regulatory agency or body or arbitrator are ongoing or threatened against any
member of the Group or any of their directors, officers or employees or anyone
acting on its behalf in relation to an alleged breach of anti-bribery laws,
anti-corruption laws or Anti-Money Laundering laws.

 

  (c)

Each Borrower has instituted and maintains policies and procedures designed to
prevent violation of anti-bribery laws, anti-corruption laws or Anti-Money
Laundering laws, regulations and rules by it and its Subsidiaries.

 

19.25

Repetition

The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:

 

  (a)

the date of each Compliance Certificate and the date of each Utilisation
Request; and

 

  (b)

in the case of an Additional Obligor, the day on which the company becomes (or
it is proposed that the company becomes) an Additional Obligor.

 

20.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1

Financial statements

The Borrowers shall supply to the Agent in sufficient copies for all the
Lenders:

 

- 67 -



--------------------------------------------------------------------------------

  (a)

as soon as the same become available, but in any event within 90 calendar days
after the end of the relevant financial year:

 

  (i)

the audited consolidated financial statements of the Ultimate Parent (including
balance sheet, profit and loss statement, cash flow statement and related
auditors’ report) for that financial year according to U.S. GAAP; and

 

  (ii)

commencing with the fiscal year ended 31 December 2018, the audited financial
statements of each Obligor for that financial year; and

 

  (iii)

for the first time as of 31 December 2018 the financial statements of the Group
(combined upon auditor’s verifiable review (prüferische Durchsicht) of
consolidated debt, revenues and expenses) for that financial year; and

 

  (b)

as soon as the same become available, but in any event within 45 calendar days
after the end of each quarter that is not also the end of a financial year
(i) the unaudited financial statements of each Obligor for that period and
(ii) the combined quarterly financial statements for the Group on a rolling
twelve (12) month basis; and

 

  (c)

thirty (30) calendar days prior to the beginning of each financial year, the
budgeted balance sheet, the budgeted profit and loss statement for the next
following financial year for each Obligor and the Group (combined).

 

20.2

Compliance Certificate

 

  (a)

The Obligors’ Agent shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraphs (a)(iii) and (b) of Clause 20.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 21 (Financial Covenants) as at
the date at which those financial statements were drawn up.

 

  (b)

Each Compliance Certificate shall be signed by one director of the relevant
Obligors’ Agent.

 

20.3

Requirements as to financial statements

 

  (a)

Each set of financial statements delivered by the Obligors pursuant to Clause
20.1 (Financial statements) shall be certified by a director of the relevant
company as fairly presenting its financial condition in all material respects as
at the date at which those financial statements were drawn up.

 

  (b)

Each of the Obligors will at the request of the Agent require and authorise its
auditors to discuss with the Lenders any matter reasonably related to or arising
out of the annual audit of any of the Obligors by such auditors.

 

  (c)

Each set of financial statements for the Group shall be combined upon auditor’s
verifiable review (prüferische Durchsicht) of consolidated debt, revenues and
expenses.

 

- 68 -



--------------------------------------------------------------------------------

  (d)

The Borrowers shall procure that each set of financial statements delivered
pursuant to Clause 20.1 (Financial statements) is prepared using GAAP, other
than those in Clause 20.1(a)(i) which shall be prepared using U.S. GAAP.

 

20.4

Information: miscellaneous

Each Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

  (a)

promptly, the details of any newly created Permitted Encumbrances (save for the
creation of any Security in accordance with the definition of Permitted
Encumbrances);

 

  (b)

promptly, upon the request of the Agent, a copy of any agreement between an
Obligor and any member of the Mercer Group;

 

  (c)

promptly, the details of any newly created Permitted Indebtedness;

 

  (d)

promptly upon becoming aware of it, the details of any tax field audit
(Betriebsprüfung) which is current, threatened or pending against any member of
the Group which would, if adversely determined, have a Material Adverse Effect;

 

  (e)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which would, if adversely determined, have a
Material Adverse Effect;

 

  (f)

promptly, the details of any change of its constitutional documents, any
Transaction Document or any shareholders’ agreement; and

 

  (g)

promptly such further information as may be required by applicable banking
supervisory laws and regulations and/or in line with standard banking practice.

 

20.5

Notification of default

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 

20.6

Use of websites

 

  (a)

Each Obligor may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Obligors and the Agent (the “Designated Website”) if:

 

  (i)

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 

- 69 -



--------------------------------------------------------------------------------

  (ii)

each Obligor and the Agent are aware of the address of and any relevant password
specifications for the Designated Website; and

 

  (iii)

the information is in a format previously agreed between each Obligor and the
Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify each Obligor accordingly
and each Obligor shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event each Obligor shall
supply the Agent with at least one copy in paper form of any information
required to be provided by it.

 

  (b)

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by each Obligor and the Agent.

 

  (c)

Each Obligor shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

  (i)

the Designated Website cannot be accessed due to technical failure;

 

  (ii)

the password specifications for the Designated Website change;

 

  (iii)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (iv)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (v)

an Obligor becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If an Obligor notifies the Agent under paragraph (a)(i) or paragraph (c)(v)
above, all information to be provided by the Obligor under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

  (d)

Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. Each Obligor shall comply with any such request within
ten (10) Business Days.

 

20.7

“Know your customer” checks

 

  (a)

If:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

- 70 -



--------------------------------------------------------------------------------

  (ii)

any change in the status of an Obligor (or of a Holding Company of an Obligor)
or the composition of the shareholders of an Obligor (or of a Holding Company of
an Obligor) after the date of this Agreement; or

 

  (iii)

a proposed assignment or assignment and transfer by way of assumption of
contract (Vertragsübernahme) by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
assignment and transfer by way of assumption of contract (Vertragsübernahme),

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

  (b)

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

  (c)

A Borrower shall, by not less than ten 10 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Clause 25 (Changes to the Obligors).

 

  (d)

Following the giving of any notice pursuant to paragraph (a) above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the relevant
Borrower shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Guarantor.

 

- 71 -



--------------------------------------------------------------------------------

20.8

German Banking Act (Kreditwesengesetz)

Upon request of the Agent, the Borrowers shall provide the Agent with all such
further information about its financial and business affairs, as well as the
financial and business affairs of any of its Subsidiaries, in each case to the
extent necessary for any Lender to comply with its duties under section 18 of
the German Banking Act (Kreditwesengesetz).

 

21.

FINANCIAL COVENANTS

 

21.1

Financial definitions

In this Clause 21.1:

“Calculation Date” means each 31 March, 30 June, 30 September and 31 December in
each calendar year commencing as of 31 March 2019.

“Defined Capital” means on any date the aggregate amount of minimum equity
capital structure of all members of the Group calculated as:

 

  (a)

registered share capital (Stammkapital);

 

  (b)

free capital reserves (Kapitalrücklagen) pursuant to Section 272 para. 2, No. 4
of the German Commercial Code;

 

  (c)

retained earnings (Gewinnvortrag);

 

  (d)

profit/loss (Jahresüberschuss/ Fehlbetrag); and

 

  (e)

subordinated shareholder loans,

based on the pro-forma combined financials for Mercer Germany.

“EBITDA” means, for any period, the consolidated net income of the Group in
accordance with GAAP, in each case for such period:

 

  (a)

plus the amount of taxes on income, capital or gains of the members of the Group
in relevant financial statements and (without duplication) any provisions for
taxes;

 

  (b)

plus Interest Expense;

 

  (c)

plus any other non-cash charges deducted against the net income of the members
of the Group in the relevant financial statements (including, without
limitation, non-cash exchange rate gains or losses and non-cash effluent
charges);

 

  (d)

excluding extraordinary items;

 

  (e)

minus (to the extent otherwise included) any net gain over book value arising in
favour of an Obligor on the disposal of any business or asset (not being any

 

- 72 -



--------------------------------------------------------------------------------

 

disposals made in the ordinary course of business) during such period and any
gain arising on any revaluation of any business or asset during such period;

 

  (f)

plus (to the extent otherwise deducted) any net loss against book value incurred
by an Obligor on the disposal of any business or asset (not being any disposals
made in the ordinary course of business) during such period and any loss on any
revaluation of any business or assets during such period;

 

  (g)

plus any depreciation and amortisation (including for intangibles and goodwill)
stated in the relevant financial statements.

“Interest Expense” means, for any period, (without duplication) the amount in
EUR which will be necessary in order to pay in full all interest, premium and
similar amounts (howsoever characterised and including (a) the interest element
of capital leases, (b) discount and acceptance fees payable (or deducted), (c)
fees payable in connection with the issue or maintenance of any bond or bank
guarantee, guarantee or other insurance against Financial Indebtedness and
issued by a third party on behalf of the Obligors, (d) repayment and prepayment
premiums payable or incurred in repaying or prepaying any Financial Indebtedness
to the extent actually paid, and (e) commitment, utilisation and non-utilisation
fees payable or incurred in respect of Financial Indebtedness) accruing in
respect of, this agreement and all other Financial Indebtedness of the members
of the Group which have become due and payable during such period but excluding
amortisation and write offs of debt issue costs.

“Leverage Ratio” means the ratio of Net Debt to EBITDA.

“Minimum Equity Covenant Mercer Germany” means the undertaking set out in
paragraph (ii) of Clause 21.2 (Financial Condition)

“Net Debt” means, on any date, the excess of:

the sum of (without duplication):

 

  (a)

the principal amount of Utilisations made to the Borrowers outstanding on such
date; and

 

  (b)

the principal amount of other Financial Indebtedness (except current payables to
suppliers) of the members of the Group outstanding on such date (excluding
Subordinated Debt and Utilisations made to a member of the Group and guaranteed
by it under this Agreement), less

 

  (c)

Unencumbered Cash at such date.

“Obligations” means, with respect to the members of the Group, all obligations
of members of the Group with respect to the repayment or performance of all
obligations (monetary or otherwise) of members of the Group or arising under or
in connection with the Finance Documents and each other loan document and where
the term “Obligations” is used without reference to a particular Obligor, such
term means the Obligations of all Obligors.

 

- 73 -



--------------------------------------------------------------------------------

“Unencumbered Cash” means, at any date, the principal amount of freely available
cash balances maintained by an Obligor in bank accounts maintained with
financial institutions located in approved locations on such date (and, for the
avoidance of doubt, a cash balance shall not be freely available if it is
subject to any lien in favour of any third party (excluding, however, any such
lien arising by way of set-off rights under mandatory principles of applicable
law).

 

21.2

Financial condition

The Obligors shall ensure that for the period from the date of this Agreement to
the Termination Date:

 

  (i)

their Leverage Ratio in respect of any twelve months period on any Calculation
Date shall not exceed 3.50:1; and

 

  (ii)

their Defined Capital shall not be less than EUR 400,000,000.

 

21.3

Financial testing

The financial covenants set out in Clause 21.2 (Financial condition) shall be
tested by reference to each of the financial statements and each Compliance
Certificate delivered pursuant to Clause 20.2 (Compliance Certificate) based on
combined financial statements applying GAAP.

 

22.

GENERAL UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.1

Authorisations

Each Obligor shall promptly:

 

  (a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

  (b)

supply certified copies to the Agent of,

any Authorisation required under any law or regulation of the Relevant
Jurisdictions to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in each Relevant Jurisdiction of any Finance Document.

 

22.2

Compliance with laws

 

  (a)

Each Obligor shall comply in all respects with all laws (including, but not
limited to, for the avoidance of doubt, anti-corruption, Anti-Money Laundering
and boycott laws or Sanctions applicable to it) to which it may be subject, if
failure so to comply would materially impair its ability to perform its
obligations under the Finance Documents.

 

- 74 -



--------------------------------------------------------------------------------

  (b)

Paragraph (a) shall only apply to and for the benefit of any Party if and to the
extent that by agreeing to or accepting any rights under or enjoying the benefit
of (including by exercising any rights on the grounds of a breach of or with
respect to any request under such) such provision does not result in a violation
of, or conflict with, Section 7 of the German Foreign Trade Regulations
(Außenwirtschaftsverordnung – AWV), Article 5 of the Council Regulation (EC)
No. 2271/1996 (EU Blocking Statute) or any similar anti-boycott law or
regulation applicable to any Party.

 

22.3

Compliance with Shareholders’ Undertaking Agreement

Each Obligor shall (and shall ensure that each of its Subsidiaries will) comply
with any and all terms and conditions in the Shareholders’ Undertaking Agreement
at all times, in particular with the obligation that a payment or distribution
of the respective Obligor to a Shareholder Distribution Account shall only be
made in compliance with the requirements set out in paragraphs 2.4.1 and 2.4.2
of clause 2.4 (Permitted Payments) of the Shareholders’ Undertaking Agreement.

 

22.4

Insurance

 

  (a)

Each Borrower shall at all times effect and maintain insurance on and in
relation to its business and assets with reputable underwriters or insurance
companies.

 

  (b)

Any Borrower shall pay all premiums and do all other things necessary to
maintain the insurances required to be effected and maintained by it pursuant to
paragraph (a) above.

 

22.5

Transactions

 

  (a)

Each Obligor shall conclude any transaction with a third party, irrespective of
whether or not it is a Subsidiary of the Ultimate Parent, only on terms
reasonably no less favourable to it than those that could reasonably be obtained
by it on an arm’s length basis. It will further waive any Financial Indebtedness
owed by any person to it only for valuable market consideration.

 

  (b)

No Obligor shall (and shall ensure that none of its Subsidiaries will) permit to
subsist or conclude any transactions with a member of the Mercer Group (other
than a member of the Group), other than:

 

  (i)

agreements with an aggregate value of less than EUR 10,000,000 (per annum and on
an aggregate basis for the Group) and which are entered into on arms-length
basis;

 

  (ii)

existing Shareholder Loan Agreements; and

 

  (iii)

agreements entered into with the prior written consent of the Agent (such
consent not to be unreasonably withheld).

 

22.6

Pari passu ranking

Each Obligor shall ensure that its payment obligations under the Finance
Documents will rank at least pari passu with the claims of all its unsecured and
unsubordinated

 

- 75 -



--------------------------------------------------------------------------------

creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

22.7

Environmental Compliance

Each Obligor shall obtain and maintain all requisite Environmental Permits and
comply with:

 

  (a)

all applicable Environmental Laws; and

 

  (b)

the terms and conditions of all Environmental Permits applicable to it,

and take all reasonable steps in anticipation of known or expected future
changes to or obligations under the same, in each case where failure to do so
might reasonably be expected to have a Material Adverse Effect.

 

22.8

Environmental Claims

Each Borrower shall inform the Agent in writing as soon as reasonably
practicable upon its becoming aware of:

 

  (a)

any Environmental Claim which has been commenced or threatened against any
member of the Group; or

 

  (b)

any facts or circumstances which will or are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

where the claim might, if determined against that member of the Group, would be
expected to have a Material Adverse Effect.

 

22.9

Taxation

 

  (a)

Each Obligor shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties
(except to the extent that (a) such payment is being contested in good faith,
(b) adequate reserves are being maintained for those Taxes and (c) such payment
can be lawfully withheld).

 

  (b)

No Obligor shall be materially overdue in the filing of any Tax returns.

 

22.10

Capitalisation

Each Obligor shall ensure that, at all times after the date of this Agreement
or, if later, the date it becomes a Party, it and each of its Subsidiaries have
sufficient equity to be and remain in compliance with all thin capitalisation
rules applicable to it and them.

 

22.11

Negative pledge

No Obligor shall create or permit to subsist any Security over all or any of its
assets or create any restriction or prohibition on encumbrances over all or any
of its assets, other than Permitted Encumbrances.

 

- 76 -



--------------------------------------------------------------------------------

22.12

Disposals

 

  (a)

No Obligor shall, enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of any asset, including any material investment
(Beteiligungen) or divisions (Betriebsteile).

 

  (b)

Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

 

  (i)

made in the ordinary course of business of the disposing entity;

 

  (ii)

of assets in exchange for other assets comparable or superior as to type, value
and quality;

 

  (iii)

of assets that are worn out, obsolete or redundant;

 

  (iv)

which is a Permitted Transaction;

 

  (v)

to which the Majority Lenders have given their prior written consent; or

 

  (vi)

where the higher of the market value or consideration receivable (when
aggregated with the higher of the market value or consideration receivable for
any other sale, lease, transfer or other disposal, other than any permitted
under paragraphs (i) to (iii) above does not exceed EUR 30,000,000 (or its
equivalent in another currency or currencies) in any financial year.

 

22.13

Financial Indebtedness

No Obligor shall incur, create or permit to subsist or have outstanding any
Financial Indebtedness or enter into any agreement or arrangement whereby it is
entitled to incur, create or permit to subsist any Financial Indebtedness other
than, in each case, Permitted Indebtedness or with the prior written consent of
the Majority Lenders.

 

22.14

Treasury Transactions

No Obligor shall enter into any Treasury Transaction, other than any Treasury
Transaction made in the ordinary course of business or with the prior written
consent of the Majority Lenders.

 

22.15

Merger and agreement on profit

 

  (a)

No Obligor shall enter into:

 

  (i)

any amalgamation, demerger, merger, consolidation or corporate reconstruction or
any transaction with the commercial effect of the foregoing; or

 

  (ii)

any profit and loss transfer agreement (Ergebnisabführungsvertrag), any
partnership agreements (stille Beteiligungen), any other intercompany agreement
(Unternehmensvertrag) or any similar arrangement having as a consequence that a
third party shares in the

 

- 77 -



--------------------------------------------------------------------------------

 

profits of any member of the Group or exercises control over any member of the
Group.

 

  (b)

Paragraph (a) above does not apply to:

 

  (i)

a Permitted Transaction;

 

  (ii)

a Permitted Restructuring; or

 

  (iii)

any action taken with the prior written consent of the Majority Lenders.

 

22.16

Acquisitions

No Obligor shall without the prior written consent of the Agent acquire (whether
by way of shares or assets) any company or business (separately or in a series
of related acquisitions):

 

  (a)

the aggregate value of which exceeds EUR 30,000,000 (or its equivalent in
another currency or currencies) in respect of the Obligors (on a combined
basis); and

 

  (b)

the funding of which is fully or partially provided for by the proceeds of a
Loan.

 

22.17

Joint Ventures

 

  (a)

Except as permitted under paragraph (b) below, no Obligor shall:

 

  (i)

enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

  (ii)

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  (b)

Paragraph (a) above does not apply to (i) any acquisition (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is a Permitted
Transaction or (ii) if the prior written consent of the Majority Lender is
given.

 

22.18

Change of business

No Obligor shall make any substantial change to the general nature of its
business from that carried on at the date of this Agreement.

 

22.19

Share capital

No Obligor shall without the prior written consent of the Majority Lenders:

 

  (a)

redeem, purchase, return or make any repayment in respect of any of its share
capital or make any capital distribution or enter into any agreement to do so;
or

 

- 78 -



--------------------------------------------------------------------------------

  (b)

issue any shares or grant any person any right (whether conditional or
unconditional) to call for the issue or allotment of any shares in the capital
of such Obligor (including an option or a right of pre-emption or conversion) or
enter into any agreement to do any of the foregoing,

in each case, other than in accordance with the terms hereof and the terms of
the Shareholders’ Undertaking Agreement.

 

22.20

Distributions and withdrawals

No Obligor shall make any Distribution or make or declare any other dividend or
distribution to any third party other than dividends or distributions made in
accordance with the terms of this Agreement and the terms of the Shareholders’
Undertaking Agreement.

 

22.21

Subordinated Debt

No Obligor shall:

 

  (a)

pay interest on any Subordinated Debt; and/or

 

  (b)

prepay, repay, redeem, purchase or otherwise acquire any Subordinated Debt prior
to the Termination Date,

in each case, other than in accordance with the terms of this Agreement and the
terms of the Shareholders’ Undertaking Agreement.

 

22.22

Sanctions

 

  (a)

No Borrower shall and shall not permit or authorize any other person on its
behalf to use, lend, fund, contribute or otherwise make available all or any
part of the proceeds of the Total Commitments to any person for the purpose of
funding any trade, business or other similar activities for the benefit of or
for any Sanctioned Person, any business activities in or with a Sanctioned
Country or in a way that results in any Party becoming subject to or violating
any Sanctions.

 

  (b)

Paragraph (a) shall only apply to and for the benefit of any Party if and to the
extent that by agreeing to or accepting any rights under or enjoying the benefit
of (including by exercising any rights on the grounds of a breach of or with
respect to any request under such) such provision does not result in a violation
of, or conflict with, Section 7 of the German Foreign Trade Regulations
(Außenwirtschaftsverordnung – AWV), Article 5 of the Council Regulation (EC)
No. 2271/1996 (EU Blocking Statute) or any similar anti-boycott law or
regulation applicable to any Party.

 

22.23

Limitations of undertakings

Notwithstanding the foregoing provisions of this Clause 22 (General
undertakings) (but without prejudice to any of the obligations thereunder of any
Obligor not incorporated in Germany), the undertakings set out in clause 22.15
(Merger and agreement on profit), clause 22.17 (Joint Ventures), clause 22.18
(Change of business), clause 22.19 (Share

 

- 79 -



--------------------------------------------------------------------------------

capital), clause 22.20 (Distributions and withdrawals) and clause 22.21
(Subordinated Debt) (the “Relevant Undertakings”) are not and shall not be given
by any German Obligor. However:

 

  (a)

each German Obligor shall give to the Agent not less than twenty (20) Business
Days’ prior written notice if it or any of its Subsidiaries proposes to take or
permit any action or circumstance which, if all the Relevant Undertakings had
been given by that German Obligor on the date of this Agreement and had
thereafter remained in force, would constitute a breach of any of the Relevant
Undertakings;

 

  (b)

the Agent shall be entitled, within ten (10) Business Days of receipt of notice
under paragraph (a) above, to request that the relevant German Obligor supplies
to the Agent, in sufficient copies for the Lenders, such further relevant
information as the Agent (acting reasonably) may consider necessary for the
purposes of this Clause 22.23 and such German Obligor shall supply such further
information promptly and in any event within ten (10) Business Days of the
request therefore, subject to any relevant confidentiality obligations provided
that the relevant Obligor has used all reasonable endeavours to procure a
release from any such confidentiality obligations;

 

  (c)

if any Lender considers that the relevant action or circumstance (taken alone or
together with other actions or circumstances, whether or not permitted
hereunder) may have a Material Adverse Effect or materially and adversely
affects its interests as a Lender under the Finance Documents, it may so notify
the Agent in writing;

 

  (d)

if, by not later than the date ten (10) Business Days after receipt by the Agent
of notice pursuant to paragraph (a) above (or, if later and additional
information has been requested pursuant to paragraph (b) above, by not later
than the date ten (10) Business Days after receipt by the Agent of such
additional information if received within the prescribed time or the date ten
(10) Business Days after the request therefore if not), the Agent has received
notices pursuant to clause paragraph (c) above from Lenders which constitute the
Majority Lenders, the Agent shall promptly notify the Borrower and the Lenders;
and

 

  (e)

if the Agent gives notice to the Borrower pursuant to paragraph (d) above or the
relevant action is undertaken or circumstance is permitted before the date two
(2) Business Days after the latest time for the receipt by the Agent of notices
pursuant to paragraph (d) above, the undertaking of the relevant action or
permitting of the relevant circumstances shall immediately constitute an Event
of Default provided that, for the avoidance of doubt, no failure of any German
Obligor to perform or comply with an obligation under a Relevant Undertaking
shall of itself constitute an Event of Default.

 

23.

EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 23 is an Event of
Default (save for Clause 23.18 (Acceleration)).

 

- 80 -



--------------------------------------------------------------------------------

23.1

Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

  (a)

its failure to pay is caused by:

 

  (i)

administrative or technical error; or

 

  (ii)

a Disruption Event; and

 

  (b)

payment is made within ten (10) Business Days of its due date.

 

23.2

Financial covenants and financial indebtedness

Any requirement of Clause 21 (Financial covenants) is not satisfied or any
Obligor does not comply with any provision of Clause 22.13 (Financial
Indebtedness).

 

23.3

Other obligations

 

  (a)

An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 23.1 (Non-payment), Clause 21 (Financial
covenants) and Clause 22.13 (Financial Indebtedness)).

 

  (b)

A German Obligor does not comply with an obligation relating to a Relevant
Undertaking set out in Clause 22.23 (Limitation of undertakings).

 

  (c)

No Event of Default under paragraph (a) and (c) above will occur if the Agent
considers that the failure to comply is capable of remedy and is remedied within
twenty (20) Business Days, of the earlier of (A) the Agent giving notice to a
Borrower and (B) a Borrower becoming aware of the failure to comply.

 

23.4

Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

23.5

Cross default

 

  (a)

Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

 

  (b)

Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

 

  (c)

Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

 

- 81 -



--------------------------------------------------------------------------------

  (d)

Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

 

  (e)

No Event of Default will occur under this Clause 23.5 if (i) the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than EUR 15,000,000 (or its
equivalent in any other currency or currencies) at any one time, or (ii) any
event or circumstance that would otherwise give rise to, or cause an Event of
Default to occur, under paragraphs (a) to (d) above is disputed in good faith by
the relevant Obligor or Obligors affected thereby by way of appropriate
proceedings.

 

23.6

Insolvency

If:

 

  (a)

any German Obligor or other member of the Group that is incorporated or
established or has a place of business in the Federal Republic of Germany:

 

  (i)

is unable to pay its debts as they fall due (Zahlungsunfähigkeit);

 

  (ii)

commences negotiations with any one or more of its creditors with a view to the
general readjustment or rescheduling of its indebtedness or, for any of the
reasons set out in sections 17 to 19 of the German Insolvency Act (InsO);

 

  (iii)

files for insolvency (Antrag auf Eröffnung eines Insolvenzverfahrens) or the
board of directors or management of any such German Obligor or member of the
Group is required by law to file for insolvency; or

 

  (iv)

the competent court takes any of the actions set out in section 21 of the German
Insolvency Act (InsO) or the competent court institutes insolvency proceedings
against any such German Obligor or member of the Group (Eröffnung des
Insolvenzverfahrens); or

 

  (b)

any non-German Obligor or other member of the Group:

 

  (i)

is declared bankrupt or enters into a preliminary or definitive moratorium
pursuant to the applicable bankruptcy laws;

 

  (ii)

becomes, or admits to being, unable generally to pay its debts as they fall due;
or

 

  (iii)

otherwise becomes insolvent or stops or suspends making payments (whether of
principal or interest) with respect to all or any class of its debts or
announces an intention to do so or a moratorium is declared in respect of any of
its Indebtedness.

 

- 82 -



--------------------------------------------------------------------------------

23.7

Insolvency and similar proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group other than (i) a
solvent liquidation or reorganisation of any member of the Group which is not an
Obligor (ii) in the case of such action by a creditor, a Borrower can
demonstrate, by providing opinion of a reputable lawyer to that effect, such
action is frivolous, vexatious or an abuse of the process of the court or
relates to a claim for which a good defence exists which is being vigorously
defended;

 

  (b)

a composition, assignment or arrangement with any creditor of any member of the
Group;

 

  (c)

the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor), receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any member of the Group or any of its assets (including the directors of any
member of the Group requesting a person to appoint any such officer in relation
to it or any of its assets); or

 

  (d)

enforcement of any Security over any assets of any member of the Group which is
not discharged within thirty (30) calendar days,

or any analogous procedure or step is taken in any jurisdiction.

 

23.8

Execution or attachment

Any execution (Zwangsvollstreckung) or attachment (Beschlagnahme) (or any event
which under the laws under of any other jurisdiction that has a similar effect)
is levied against, or an encumbrancer takes possession of the whole, or any
material part, of the assets of a Borrower is not discharged within thirty
(30) calendar days.

 

23.9

Shareholders’ Undertaking Agreement

 

  (a)

The Ultimate Parent fails to comply with the provisions of, or does not perform
its obligations under, the Shareholders’ Undertaking Agreement unless: (i) the
Agent considers the relevant non-compliance or non-performance is capable of
remedy; and (ii) the relevant non-compliance or non-performance is remedied
within twenty (20) Business Days of the earlier of the Agent giving notice to
the Ultimate Parent and the date the Ultimate Parent became aware or ought to
have reasonably become aware of such non-compliance or non-performance.

 

  (b)

A representation or warranty given by any party in the Shareholders’ Undertaking
Agreement is incorrect in any material respect and, if the non-compliance or
circumstances giving rise to such misrepresentation are capable of remedy, it is
not remedied within thirty (30) calendar days of the earlier of the Agent giving
notice to the respective party or the respective party becoming aware of the
non-compliance or misrepresentation.

 

- 83 -



--------------------------------------------------------------------------------

23.10

Cessation of business

Any Obligor or the Ultimate Parent suspends or ceases to carry on (or threatens
to suspend or cease to carry on) all or substantially all of its business except
as a result of a disposal which is a Permitted Transaction.

 

23.11

Audit qualification

 

  (a)

An Obligor’s auditor qualifies such Obligor’s audited annual financial
statements.

 

  (b)

The auditors of the Mercer Group qualify the audited annual consolidated
financial statements of the Ultimate Parent.

 

23.12

Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Obligor.

 

23.13

Repudiation and rescission of agreements

 

  (a)

Any Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or evidences an intention
to rescind or repudiate a Finance Document.

 

  (b)

Any party to the Transaction Documents (other than a Finance Party) rescinds or
purports to rescind or repudiates or purports to repudiate any of those
agreements or instruments in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a Material Adverse
Effect.

 

23.14

Litigation

Any litigation, alternative dispute resolution, arbitration, administrative,
governmental, regulatory or other investigations, proceedings or disputes are
commenced or threatened in relation to the Transaction Documents or the
transactions expressly provided for in the Transaction Documents or against any
member of the Group or its assets which has or would have a Material Adverse
Effect.

 

23.15

Unlawfulness

It is or becomes unlawful for any Obligor to perform any of its obligations
under the Transaction Documents.

 

23.16

Environmental matters

 

  (a)

Any Environmental Contamination is discovered on any site owned, leased,
occupied or used by any member of the Group which might reasonably be expected
to have a Material Adverse Effect.

 

- 84 -



--------------------------------------------------------------------------------

  (b)

Any member of the Group fails to comply with any Environmental Law or any
Environmental Permit or an Environmental Claim is made against any member of the
Group and as a result a Material Adverse Effect occurs or is reasonably likely
to occur.

 

23.17

Material adverse change

Any situation or event occurs or series of events occur (including a change to
any regulation) which has a Material Adverse Effect.

 

23.18

Acceleration

At any time after the occurrence of (i) an Event of Default set out in Clause
23.1 (Non-payment), Clause 23.2 (Financial covenants and financial
indebtedness), Clause 23.6 (Insolvency), Clause 23.7 (Insolvency and similar
proceedings), Clause 23.8 (Execution or attachment) in relation to an Obligor
and Clause 23.15 (Unlawfulness) or (ii) any other Event of Default and at any
time thereafter while such Event of Default is continuing and either the Agent,
or as the case may be, the Majority Lenders has or have determined in its or
their reasonable opinion taking into account the enforcement value of any
Guarantee and Security, that due to said Event of Default the ability of the
Obligors to perform any of their obligations under the Finance Documents has
been materially impaired and/or the Agent or the Majority Lenders have given
consideration to the reasonable concerns of the Obligors and to avoid such
notice, the Agent may, and will if so directed by the Majority Lenders, by
written notice to the Obligors’ Agent do all or any of the following in addition
and without prejudice to any other rights or remedies which it or any other
Finance Party may have under this Agreement or any of the other Finance
Documents:

 

  (a)

cancel the Total Commitments and/or Ancillary Commitments, whereupon they shall
immediately be cancelled;

 

  (b)

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable;

 

  (c)

declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders;

 

  (d)

exercise all or any of its rights, remedies, powers or discretions under any of
the Finance Documents.

 

  (e)

declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities be immediately due and
payable, whereupon they shall become immediately due and payable; and/or

 

  (f)

declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities be payable on demand,
whereupon they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders.

 

- 85 -



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

24.

CHANGES TO THE LENDERS

 

24.1

Assignments and transfers by the Lenders

 

  (a)

Subject to this Clause 24, a Lender (the “Existing Lender”) may:

 

  (i)

assign any of its rights; or

 

  (ii)

assign and transfer by assumption of contract (Vertragsübernahme) any of its
rights and obligations,,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”) provided that no such assignment or assignment and transfer by
assumption of contract (Vertragsübernahme) shall be permitted to any person that
competes with or operates in a business reasonably similar to a Borrower.

 

  (b)

Subject to Clause 24.2 (Conditions of assignment and assignment and transfer by
assumption of contract (Vertragsübernahme)), each Party hereby gives its consent
in advance to any assignment and assignment and transfer by assumption of
contract (Vertragsübernahme) as referred to in paragraph (a) above. Receipt of a
Transfer Certificate by the Agent shall constitute notice of the assignment and
assignment and transfer by assumption of contract (Vertragsübernahme) and each
Party irrevocably authorises (bevollmächtigt) and instructs the Agent to receive
each such notice on its behalf and irrevocably agrees that each such notice to
be given to such party may be given to the Agent. For the purposes of this
Clause 24.1 each Finance Party, which is incorporated or established under the
laws of the Federal Republic of Germany hereby releases the Agent from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
and similar restrictions applicable to it pursuant to any other applicable law,
in each case to the extent legally possible to such Finance Party. A Finance
Party which is barred by its constitutional documents or by-laws from granting
such exemption shall notify the Agent accordingly.

 

24.2

Conditions of assignment or assignment and transfer by assumption of contract
(Vertragsübernahme)

 

  (a)

The consent of the Obligors’ Agent is requested for an assignment or an
assignment and transfer by assumption of contract (Vertragsübernahme) by an
Existing Lender, unless the assignment or assignment and transfer by assumption
of contract (Vertragsübernahme) is

 

  (i)

to another Lender or an Affiliate of a Lender; or

 

  (ii)

made at a time when an Event of Default is continuing.

 

- 86 -



--------------------------------------------------------------------------------

The Obligors’ Agent shall be deemed to have given their consent ten
(10) calendar days after the Existing Lender has requested it unless the consent
is expressly refused by the Obligors’ Agent within that time.

 

  (b)

An assignment will only be effective on:

 

  (i)

receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

 

  (ii)

performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

  (c)

An assignment and transfer by assumption of contract (Vertragsübernahme) will
only be effective if the procedure set out in Clause 24.5 (Procedure for
assignment and transfer by assumption of contract (Vertragsübernahme)) is
complied with.

 

  (d)

If:

 

  (i)

a Lender assigns or assigns and transfers by assumption of contract
(Vertragsübernahme) any of its rights or obligations under the Finance Documents
or changes its Facility Office; and

 

  (ii)

as a result of circumstances existing at the date the assignment, assignment and
transfer by assumption of contract (Vertragsübernahme) or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 13 (Tax gross-up and indemnities)
or Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change had not occurred.

 

  (e)

Each New Lender, by executing the relevant Transfer Certificate, confirms, for
the avoidance of doubt, that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as the Existing Lender would
have been had it remained a Lender.

 

- 87 -



--------------------------------------------------------------------------------

24.3

Assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) fee

The New Lender shall, on the date upon which an assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) takes effect, pay to the
Agent (for its own account) a fee of EUR 2,000.

 

24.4

Limitation of responsibility of Existing Lenders

 

  (a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

  (ii)

the financial condition of any Obligor;

 

  (iii)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities while any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

  (c)

Nothing in any Finance Document obliges an Existing Lender to:

 

  (i)

accept a re-assignment or a re-assignment and re-transfer by assumption of
contract (Vertragsübernahme) from a New Lender of any of the rights and
obligations assigned or assigned and transferred by assumption of contract
(Vertragsübernahme) under this Clause 24; or

 

  (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 

- 88 -



--------------------------------------------------------------------------------

24.5

Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)

 

  (a)

Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
assignment and transfer by assumption of contract (Vertragsübernahme)) an
assignment and transfer by assumption of contract (Vertragsübernahme) is
effected in accordance with paragraph (c) below when the Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to paragraph (b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

  (b)

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

  (c)

Subject to Clause 24.8 (Pro rata interest settlement), on the Transfer Date:

 

  (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
assign and transfer by assumption of contract (Vertragsübernahme) its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be lost (being the “Terminated Rights and Obligations”);

 

  (ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Terminated Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

  (iii)

the Agent, the Coordinator, the Arranger, the New Lender and the other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights and/or obligations acquired or assumed by it as a result
of the assignment and transfer by assumption of contract (Vertragsübernahme) and
to that extent the Agent, the Coordinator, the Arranger and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and

 

  (iv)

the New Lender shall become a Party as a “Lender”.

 

- 89 -



--------------------------------------------------------------------------------

24.6

Copy of Transfer Certificate or Increase Confirmation to Borrowers

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or Increase Confirmation, send to the Borrower a copy of
that Transfer Certificate.

 

24.7

Security over Lenders’ rights

 

  (a)

In addition to the other rights provided to Lenders under this Clause 24.7, each
Lender may without consulting with or obtaining consent from any Obligor at any
time assign, charge, pledge or otherwise create Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation any
assignment, charge, pledge or other Security to secure obligations to a federal
reserve or central bank (including, for the avoidance of doubt, the European
Central Bank) including, without limitation, any assignment of rights to a
special purpose vehicle where Security over securities issued by such special
purpose vehicle is to be created in favour of a federal reserve or central bank
(including, for the avoidance of doubt, the European Central Bank), except that
no such assignment, charge, pledge or Security shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant assignment, charge, pledge or
Security for the Lender as a party to any of the Finance Documents; or

 

  (ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Finance Documents.

 

  (b)

The limitations on assignments or transfers by a Lender set out in any Finance
Document, in particular in Clause 24.1 (Assignments and transfers by the
Lenders), Clause 24.2 (Conditions of assignment or assignment and transfer by
assumption of contract (Vertragsübernahme)) and Clause 24.3 (Assignment or
assignment and transfer by assumption of contract (Vertragsübernahme) fee) shall
not apply to the creation of Security pursuant to paragraph (a) above.

 

  (c)

The limitations and provisions referred to in paragraph (b) above shall further
not apply to any assignment or transfer of rights under the Finance Documents
made by a federal reserve or central bank (including, for the avoidance of
doubt, the European Central Bank) to a third party in connection with the
enforcement (Verwertung) of Security created pursuant to paragraph (a) above.

 

  (d)

Any Lender may disclose such Confidential Information as that Lender is required
to disclose to a federal reserve or central bank (including, for the avoidance
of doubt, the European Central Bank) to (or through) whom it creates Security
pursuant to paragraph (a) above, and any federal reserve or central bank
(including, for the avoidance of doubt, the European Central Bank) may disclose
such Confidential Information to a third party to whom it assigns or

 

- 90 -



--------------------------------------------------------------------------------

 

transfers (or may potentially assign or transfer) rights under the Finance
Documents in connection with the enforcement of such Security.

 

24.8

Pro rata interest settlement

 

  (a)

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) pursuant to Clause 24.5 (Procedure for assignment and
transfer by assumption of contract (Vertragsübernahme)) the Transfer Date of
which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

  (i)

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

  (ii)

the rights assigned or assigned and transferred by assumption of contract
(Vertragsübernahme) by the Existing Lender will not include the right to the
Accrued Amounts, so that, for the avoidance of doubt:

 

  (A)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 

  (B)

the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 24.8, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

  (b)

In this Clause 24.8 references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

25.

CHANGES TO THE OBLIGORS

 

25.1

Assignments and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2

Additional Borrowers

 

  (a)

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
20.7 (“Know your customer” checks), the Obligors’ Agent may request that any of
the Borrowers’ wholly owned Subsidiaries becomes an Additional Borrower
(Vertragsbeitritt). That Subsidiary shall become an Additional Borrower if:

 

- 91 -



--------------------------------------------------------------------------------

  (i)

all the Lenders approve the addition of that Subsidiary;

 

  (ii)

the relevant Borrower delivers to the Agent a duly completed and executed
Accession Letter;

 

  (iii)

the relevant Subsidiary becomes an Additional Guarantor in accordance with this
Agreement;

 

  (iv)

the relevant Borrower confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

  (v)

the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent.

 

  (b)

The Agent shall notify the relevant Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).

 

  (c)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

25.3

Resignation of a Borrower

 

  (a)

The Obligors’ Agent may request that a Borrower (other than an Original
Borrower) ceases to be a Borrower by delivering to the Agent a Resignation
Letter.

 

  (b)

The Agent shall accept a Resignation Letter and notify the Obligors’ Agent and
the Lenders of its acceptance if:

 

  (i)

the Obligors’ Agent has simultaneously requested that the relevant Borrower
shall cease to be a Guarantor in accordance with this Agreement;

 

  (ii)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Obligors’ Agent has confirmed this is the case); and

 

  (iii)

the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

whereupon that company shall cease to be a Borrower and Guarantor and shall have
no further rights or obligations under the Finance Documents.

 

- 92 -



--------------------------------------------------------------------------------

25.4

Additional Guarantors

 

  (a)

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
20.7 (“Know your customer” checks), the Obligors’ Agent may request that any of
the Borrowers’ Subsidiaries become an Additional Guarantor. That Subsidiary
shall become an Additional Guarantor if:

 

  (i)

the relevant Borrower delivers to the Agent a duly completed and executed
Accession Letter;

 

  (ii)

the relevant Subsidiary becomes an Additional Borrower in accordance with this
Agreement;

 

  (iii)

the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent.

 

  (b)

The Agent shall notify the relevant Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

 

  (c)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

25.5

Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

25.6

Resignation of a Guarantor

 

  (a)

The Obligors’ Agent may request that a Guarantor (other than an Original
Guarantor) ceases to be a Guarantor by delivering to the Agent a Resignation
Letter.

 

  (b)

The Agent shall accept a Resignation Letter and notify the Obligors’ Agent and
the Lenders of its acceptance if:

 

  (i)

the Obligors’ Agent has simultaneously requested that the relevant Guarantor
shall cease to be a Borrower in accordance with this Agreement;

 

  (ii)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the relevant Guarantor has confirmed this is the case); and

 

- 93 -



--------------------------------------------------------------------------------

  (iii)

all the Lenders have consented to the relevant Guarantor’s request; and

whereupon that company shall cease to be a Borrower and Guarantor and shall have
no further rights or obligations under the Finance Documents.

 

- 94 -



--------------------------------------------------------------------------------

SECTION 10

THE FINANCE PARTIES

 

26.

ROLE OF THE AGENT, THE ARRANGER AND THE COORDINATOR

 

26.1

Appointment of the Agent

 

  (a)

Each of the Arranger, the Lenders appoints the Agent to act as its agent and
attorney (Stellvertreter) under and in connection with the Finance Documents.

 

  (b)

Each of the Arranger and the Lenders authorises the Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.

 

  (c)

Each of the Arranger and the Lenders hereby exempts the Agent from the
restrictions pursuant to section 181 Civil Code (Bürgerliches Gesetzbuch) and
similar restrictions applicable to it pursuant to any other applicable law, in
each case to the extent legally possible to such Finance Party. A Finance Party
which cannot grant such exemption shall notify the Agent accordingly.

 

26.2

Instructions

 

  (a)

The Agent shall:

 

  (i)

unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 

  (A)

all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

  (B)

in all other cases, the Majority Lenders; and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

 

  (b)

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

 

  (c)

Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties.

 

- 95 -



--------------------------------------------------------------------------------

  (d)

The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

  (e)

In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 

  (f)

The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

26.3

Duties of the Agent

 

  (a)

The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  (b)

Subject to paragraph (c) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

  (c)

Without prejudice to Clause 24.6 (Copy of Transfer Certificate or Increase
Confirmation to Borrowers), paragraph(b) above shall not apply to any Transfer
Certificate or any Increase Confirmation.

 

  (d)

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  (e)

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  (f)

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the
Coordinator or the Arranger) under this Agreement it shall promptly notify the
other Finance Parties.

 

  (g)

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

26.4

Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

- 96 -



--------------------------------------------------------------------------------

26.5

Role of the Coordinator

Except as specifically provided in the Finance Documents, the Coordinator has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.6

No fiduciary duties

 

  (a)

Nothing in any Finance Document constitutes the Agent, the Coordinator or the
Arranger as a trustee (Treuhänder) of any other person. Neither the Agent, the
Coordinator nor the Arranger has any financial or commercial duty of care
(Vermögensfürsorgepflicht) for any person.

 

  (b)

None of the Agent, the Coordinator, the Arranger or any Ancillary Lender shall
be bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

26.7

Business with the Group

The Agent, the Coordinator, the Arranger and each Ancillary Lender may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any member of the Group.

 

26.8

Rights and discretions

 

  (a)

The Agent may:

 

  (i)

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 

  (ii)

assume that:

 

  (A)

any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

  (B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

  (iii)

rely on a certificate from any person:

 

  (A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph
(A) above, may assume the truth and accuracy of that certificate.

 

  (b)

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

- 97 -



--------------------------------------------------------------------------------

  (i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1 (Non-payment));

 

  (ii)

any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

 

  (iii)

any notice or request made by a Borrower is made with the consent and knowledge
of all the Obligors.

 

  (c)

The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

  (d)

Without prejudice to the generality of paragraph (c) above or paragraph
(e) below, the Agent may at any time engage and pay for the services of any
lawyers to act as independent counsel to the Agent (and so separate from any
lawyers instructed by the Lenders) if the Agent in its reasonable opinion deems
this to be necessary.

 

  (e)

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

  (f)

The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:

 

  (i)

be liable for any error of judgment made by any such person; or

 

  (ii)

be bound to supervise, or be in any way responsible for, any loss incurred by
reason of misconduct, omission or default on the part of any such person,

unless such error or such loss was directly caused by the Agent’s gross
negligence or wilful misconduct.

 

  (g)

Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

 

  (h)

Without prejudice to the generality of paragraph (g) above, the Agent:

 

  (i)

may disclose; and

 

  (ii)

on the written request of the relevant Borrower, or the Majority Lenders shall,
as soon as reasonably practicable, disclose,

the identity of a Defaulting Lender to the Borrowers and to the other Finance
Parties.

 

  (i)

Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent, the Coordinator nor the Arranger is obliged to do or omit to

 

- 98 -



--------------------------------------------------------------------------------

 

do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality. In particular, and for the avoidance of doubt, nothing in any
Finance Document shall be construed so as to constitute an obligation of the
Agent or the Arranger to perform any services which it would not be entitled to
render pursuant to the provisions of the German Act on Rendering Legal Services
(Rechtsdienstleistungsgesetz) or pursuant to the provisions of the German Tax
Advisory Act (Steuerberatungsgesetz) or any other services that require an
express official approval, licence or registration, unless the Agent or Arranger
(as the case may be) holds the required approval, licence or registration.

 

  (j)

Notwithstanding any provision of any Finance Document to the contrary, none of
the Agent or the Arranger is obliged to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties,
obligations or responsibilities or the exercise of any right, power, authority
or discretion if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security for, such risk or liability is not
reasonably assured to it

 

26.9

Responsibility for documentation

None of the Agent, the Arranger or any Ancillary Lender is responsible or liable
for:

 

  (a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, an Ancillary Lender, an Obligor or
any other person in or in connection with any Finance Document or the
Information Memorandum or the transactions contemplated in the Finance Documents
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Finance Document;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

 

  (c)

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

26.10

No duty to monitor

The Agent shall not be bound to enquire:

 

  (a)

whether or not any Default has occurred;

 

  (b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  (c)

whether any other event specified in any Finance Document has occurred.

 

- 99 -



--------------------------------------------------------------------------------

26.11

Exclusion of liability

 

  (a)

Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, or any Ancillary Lender), neither the Agent nor any Ancillary Lender will
be liable for:

 

  (i)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

 

  (ii)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

 

  (iii)

without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Agent) arising
as a result of:

 

  (A)

any act, event or circumstance not reasonably within its control; or

 

  (B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.

 

  (b)

No Party (other than the Agent or any Ancillary Lender as applicable) may take
any proceedings against any officer, employee or agent of the Agent or any
Ancillary Lender in respect of any claim it might have against the Agent or any
Ancillary Lender or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent or any Ancillary Lender may rely on this Clause
pursuant to section 328 para 1 Civil Code (Bürgerliches Gesetzbuch) (echter
berechtigender Vertrag zugunsten Dritter).

 

  (c)

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as

 

- 100 -



--------------------------------------------------------------------------------

 

reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

  (d)

Nothing in this Agreement shall oblige the Agent, the Coordinator or the
Arranger to carry out:

 

  (i)

any “know your customer” or other checks in relation to any person; or

 

  (ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender or for any Affiliate of any Lender,

on behalf of any Lender and each Lender confirms to the Agent, the Coordinator
and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent, the Coordinator or the Arranger.

 

  (e)

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

 

26.12

Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
(3) Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).

 

26.13

Resignation of the Agent

 

  (a)

The Agent may resign and appoint one of its Affiliates acting through an office
in Munich, Germany as successor by giving notice to the Lenders and the
Borrowers.

 

  (b)

Alternatively the Agent may resign by giving thirty (30) calendar days’ notice
to the Lenders and the Borrowers, in which case the Majority Lenders (after
consultation with the Borrowers) may appoint a successor Agent.

 

  (c)

If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within twenty (20) calendar days after notice of

 

- 101 -



--------------------------------------------------------------------------------

 

resignation was given, the retiring Agent (after consultation with the
Borrowers) may appoint a successor Agent (acting through an office in Germany).

 

  (d)

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 26 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent’s
normal fee rates and those amendments will bind the Parties.

 

  (e)

The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

  (f)

The Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 

  (g)

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (e) above) but shall remain entitled to the benefit
of Clause 15.3 (Indemnity to the Agent) and this Clause 26 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

  (h)

After consultation with the Borrowers, the Majority Lenders may, by notice to
the Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Agent shall resign in accordance with paragraph (b) above.

 

  (i)

The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three
(3) months before the earliest FATCA Application Date relating to any payment to
the Agent under the Finance Documents, either:

 

  (i)

the Agent fails to respond to a request under Clause 13.7 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

  (ii)

the information supplied by the Agent pursuant to Clause 13.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

-102-



--------------------------------------------------------------------------------

  (iii)

the Agent notifies the Borrowers and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

26.14

Replacement of the Agent

 

  (a)

After consultation with the Borrowers, the Majority Lenders may, by giving
thirty (30) calendar days’ notice to the Agent replace the Agent by appointing a
successor Agent (acting through an office in Germany, Luxembourg or the United
Kingdom).

 

  (b)

The retiring Agent shall (at the expense of the Lenders) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

  (c)

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(b) above) but shall remain entitled to the benefit of Clause 15.3 (Indemnity to
the Agent) and this Clause 26 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

  (d)

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

26.15

Confidentiality

 

  (a)

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  (b)

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

26.16

Relationship with the Lenders

 

  (a)

Subject to Clause 24.8 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

 

  (i)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

- 103 -



--------------------------------------------------------------------------------

  (ii)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five (5) Business Days’ prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.

 

  (b)

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 31.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 31.2 (Addresses) and paragraph (a)(ii) of Clause 31.5
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

26.17

Credit appraisal by the Lenders and Ancillary Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
Ancillary Lender confirms to the Agent, the Coordinator, the Arranger that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

  (a)

the financial condition, status and nature of each member of the Group;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

  (c)

whether that Lender or Ancillary Lender has recourse, and the nature and extent
of that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  (d)

the adequacy, accuracy or completeness of the Information Memorandum and any
other information provided by the Agent, any Party or by any other person under
or in connection with any Finance Document, the transactions contemplated by any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

- 104 -



--------------------------------------------------------------------------------

26.18

Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

27.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  (a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

28.

SHARING AMONG THE FINANCE PARTIES

 

28.1

Payments to Finance Parties

 

  (a)

Subject to paragraph (b) below, if a Finance Party (a “Recovering Finance
Party”) receives or recovers any amount from an Obligor other than in accordance
with Clause 29 (Payment mechanics) and applies that amount to a payment due
under the Finance Documents then:

 

  (i)

the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Agent;

 

  (ii)

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 29 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (iii)

the Recovering Finance Party shall, within three (3) Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 29.5 (Partial payments).

 

  (b)

Paragraph (a) above shall not apply to any amount received or recovered by an
Ancillary Lender in respect of any cash cover provided for the benefit of that
Ancillary Lender.

 

- 105 -



--------------------------------------------------------------------------------

28.2

Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 29.5 (Partial payments).

 

28.3

Recovering Finance Party’s rights

 

  (a)

On a distribution by the Agent under Clause 28.2 (Redistribution of payments),
the Recovering Finance Party shall be entitled to receive by way of assignment
the rights of the Finance Parties to the extent they have shared in the
redistribution.

 

  (b)

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

28.4

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a)

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 28.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

  (b)

that Recovering Finance Party’s rights of assignment in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed and the Recovering
Finance Party shall re-assign any claims assigned to it pursuant to paragraph
(a) of Clause 28.3 (Recovering Finance Party’s rights).

 

28.5

Exceptions

 

  (a)

This Clause 28 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

  (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

  (ii)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably

 

- 106 -



--------------------------------------------------------------------------------

 

practicable having received notice and did not take separate legal or
arbitration proceedings.

 

28.6

Ancillary Lenders

 

  (a)

This Clause 28 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice under
Clause 23.18 (Acceleration).

 

  (b)

Following service of notice under Clause 23.18 (Acceleration), this Clause 28
shall apply to all receipts or recoveries by Ancillary Lenders except to the
extent that the receipt or recovery represents a reduction of the Gross
Outstandings of a Multi-account Overdraft to or towards an amount equal to its
Net Outstandings.

 

- 107 -



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

29.

PAYMENT MECHANICS

 

29.1

Payments to the Agent

 

  (a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, excluding a payment under the terms of an Ancillary
Document, that Obligor or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

 

  (b)

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

 

29.2

Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to an Obligor) and Clause 29.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five (5) Business Days’
notice with a bank specified by that Party in the principal financial centre of
the country of that currency (or, in relation to euro, in the principal
financial centre of a Participating Member State or London, as specified by that
Party).

 

29.3

Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 30
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.4

Clawback

 

  (a)

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

  (b)

If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on

 

- 108 -



--------------------------------------------------------------------------------

 

that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

29.5

Partial payments

 

  (a)

If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (i)

first, in or towards payment pro rata of any unpaid amount owing to the Agent or
the Arranger under the Finance Documents;

 

  (ii)

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (iii)

thirdly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

  (b)

The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

 

  (c)

Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 

29.6

No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim unless the counterclaim is undisputed or has been confirmed in a
final non-appealable judgement.

 

29.7

Business Days

 

  (a)

Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

 

  (b)

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

29.8

Currency of account

 

  (a)

Subject to paragraphs (b) and (c) below, euro is the currency of account and
payment for any sum due from an Obligor under any Finance Document.

 

  (b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (c)

Any amount expressed to be payable in a currency other than euro shall be paid
in that other currency.

 

- 109 -



--------------------------------------------------------------------------------

29.9

Change of currency

 

  (a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

  (i)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrowers); and

 

  (ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

  (b)

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrowers)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

 

29.10

Disruption to payment systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrowers that a Disruption Event has
occurred:

 

  (a)

the Agent may, and shall if requested to do so by the Borrowers, consult with
the Borrowers with a view to agreeing with the Borrowers such changes to the
operation or administration of the Facility as the Agent may deem necessary in
the circumstances;

 

  (b)

the Agent shall not be obliged to consult with the Borrowers in relation to any
changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  (c)

the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

  (d)

any such changes agreed upon by the Agent and the Borrowers shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 35
(Amendments and Waivers);

 

  (e)

the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result

 

- 110 -



--------------------------------------------------------------------------------

 

of its taking, or failing to take, any actions pursuant to or in connection with
this Clause 29.10; and

 

  (f)

the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

30.

SET-OFF

 

  (a)

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any satisfiable (erfüllbar) obligation (within the
meaning of section 387 Civil Code (Bürgerliches Gesetzbuch)) owed by that
Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

  (b)

Any credit balances taken into account by an Ancillary Lender when operating a
net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

 

31.

NOTICES

 

31.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or unencrypted email, even if the content may be subject to
confidentiality and banking secrecy.

 

31.2

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a)

in the case of each Original Obligor, that identified with its name below;

 

  (b)

in the case of each Lender, each Ancillary Lender or any other Obligor, that
notified in writing to the Agent on or prior to the date on which it becomes a
Party; and

 

  (c)

in the case of the Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five (5) Business Days’ notice.

 

- 111 -



--------------------------------------------------------------------------------

31.3

Delivery

 

  (a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective when received
(zugegangen), in particular:

 

  (i)

if by way of fax, when received in legible form; or

 

  (ii)

if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

  (b)

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

  (c)

All notices from or to an Obligor shall be sent through the Agent.

 

  (d)

Any communication or document by the Finance Parties to the Obligors may be made
or delivered to ZPR for its own account and for the account of the Obligors. For
that purpose each Obligor appoints ZPR as its agent of receipt
(Empfangsvertreter).

 

  (e)

Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

31.4

Notification of address and fax number

Promptly upon changing its address or fax number, the Agent shall notify the
other Parties.

 

31.5

Electronic communication

 

  (a)

Any communication (even if the content may be subject to confidentiality and
banking secrecy) to be made between any two Parties under or in connection with
the Finance Documents may be made by unencrypted electronic mail or other
electronic means (including, without limitation, by way of posting to a secure
website) if those two Parties:

 

  (i)

notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 

- 112 -



--------------------------------------------------------------------------------

  (ii)

notify each other of any change to their address or any other such information
supplied by them by not less than five (5) Business Days’ notice.

 

  (b)

Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

  (c)

Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

 

  (d)

Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

 

  (e)

Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 31.5.

 

31.6

English language

 

  (a)

Any notice given under or in connection with any Finance Document must be in
English.

 

  (b)

All other documents provided under or in connection with any Finance Document
must be:

 

  (i)

in English; or

 

  (ii)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

32.

CALCULATIONS AND CERTIFICATES

 

32.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.

 

32.2

Certificates and Determinations

 

  (a)

The Finance Parties make the certifications or determinations of a rate or
amount under any Finance Document in the exercise of their unilateral right to

 

- 113 -



--------------------------------------------------------------------------------

 

specify performance (einseitiges Leistungsbestimmungsrecht) which they will
exercise with reasonable discretion (billiges Ermessen).

 

  (b)

The Parties agree not to dispute in any legal proceeding the correctness of the
determinations and certifications of a rate or amount made by a Finance Party
under any Finance Document unless the determinations or certifications are
inaccurate on their face or gross negligence or fraud can be shown.

 

32.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of calendar
days elapsed and a year of 360 calendar days or, in any case where the practice
in the Relevant Market differs, in accordance with that market practice.

 

33.

PARTIAL INVALIDITY

The Parties agree that should at any time, any provisions of this Agreement be
or become void (nichtig), invalid or due to any reason ineffective (unwirksam)
this will indisputably (unwiderlegbar) not affect the validity or effectiveness
of the remaining provisions and this Agreement will remain valid and effective,
save for the void, invalid or ineffective provisions, without any Party having
to argue (darlegen) and prove (beweisen) the Parties intent to uphold this
Agreement even without the void, invalid or ineffective provisions.

The void, invalid or ineffective provision shall be deemed replaced by such
valid and effective provision that in legal and economic terms comes closest to
what the Parties intended or would have intended in accordance with the purpose
of this Agreement if they had considered the point at the time of conclusion of
this Agreement.

 

34.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

35.

AMENDMENTS AND WAIVERS

 

35.1

Required consents

 

  (a)

Subject to Clause 35.2 (All Lender matters) and Clause 35.3 (Other exceptions)
any term of the Finance Documents may be amended or waived only with the consent
of the Majority Lenders and the Obligors and any such amendment or waiver will
be binding on all Parties.

 

  (b)

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 35.

 

- 114 -



--------------------------------------------------------------------------------

35.2

All Lender matters

Subject to Clause 35.4 (Replacement of Screen Rate) an amendment or waiver of
any term of any Finance Document that has the effect of changing or which
relates to:

 

  (a)

the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (b)

an extension to the date of payment of any amount under the Finance Documents;

 

  (c)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (d)

an increase in any Commitment, an extension of the Availability Period or any
requirement that a cancellation of Commitments reduces the Commitments of the
Lenders rateably under the Facility;

 

  (e)

a change to the Borrowers or Guarantors (other than, for the avoidance of doubt,
a change to the Parties pursuant to the operation of Clause 25 (Changes to the
Obligors));

 

  (f)

paragraph (h) of the definition of Permitted Encumbrances in connection with
clause 2.1.2 of the Shareholders’ Undertaking Agreement;

 

  (g)

any provision which expressly requires the consent of all the Lenders;

 

  (h)

Clause 2.3 (Finance Parties’ rights and obligations), Clause 8.1 (Illegality),
Clause 8.2 (Change of control), Clause 8.7 (Application of prepayments), Clause
19.23 (Sanctions), Clause 22.22 (Sanctions), Clause 24 (Changes to the Lenders),
Clause 25 (Changes to the Obligors), Clause 28 (Sharing among the Finance
Parties), this Clause 35, Clause 38 (Governing law) or Clause 39.1
(Jurisdiction); or

 

  (i)

the nature or scope of the guarantee and indemnity granted under Clause 18
(Guarantee and indemnity),

shall not be made without the prior consent of all the Lenders.

 

35.3

Other exceptions

An amendment or waiver which relates to the rights or obligations of the Agent,
the Coordinator, the Arranger or any Ancillary Lender (each in their capacity as
such) may not be effected without the consent of the Agent, the Coordinator, the
Arranger or that Ancillary Lender, as the case may be.

 

35.4

Replacement of Screen Rate

 

  (a)

Subject to Clause 35.3 (Other exceptions), if a Screen Rate Replacement Event
has occurred in relation to the Screen Rate for euro any amendment or waiver
which relates to:

 

- 115 -



--------------------------------------------------------------------------------

  (i)

providing for the use of a Replacement Benchmark in relation to euro in place of
that Screen Rate; and

 

  (A)

aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

 

  (B)

enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

 

  (C)

implementing market conventions applicable to that Replacement Benchmark;

 

  (D)

providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

 

  (E)

adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders) and the Obligors.

 

  (b)

If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within ten (10) Business Days (or such longer time period
in relation to any request which the relevant Borrower and the Agent may agree)
of that request being made:

 

  (i)

its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

 

  (ii)

its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

“Replacement Benchmark” means a benchmark rate which is:

 

  (a)

formally designated, nominated or recommended as the replacement for the Screen
Rate by:

 

- 116 -



--------------------------------------------------------------------------------

  (i)

the administrator of the Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by the
Screen Rate); or

 

  (ii)

any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the “Replacement Benchmark” will
be the replacement under paragraph (ii) above;

 

  (b)

in the opinion of the Majority Lenders and the Obligors, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to the Screen Rate; or

 

  (c)

in the opinion of the Majority Lenders and the Obligors, an appropriate
successor to the Screen Rate.

“Screen Rate Replacement Event” means, in relation to the Screen Rate:

 

  (a)

the methodology, formula or other means of determining the Screen Rate has, in
the opinion of the Majority Lenders, and the Obligors materially changed;

 

  (A)

the administrator of the Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

 

  (B)

information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of the Screen Rate is insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide the Screen Rate;

 

  (ii)

the administrator of the Screen Rate publicly announces that it has ceased or
will cease, to provide the Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide the Screen
Rate;

 

  (iii)

the supervisor of the administrator of the Screen Rate publicly announces that
the Screen Rate has been or will be permanently or indefinitely discontinued; or

 

  (iv)

the administrator of the Screen Rate or its supervisor announces that the Screen
Rate may no longer be used; or

 

  (b)

the administrator of the Screen Rate determines that the Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

 

  (i)

the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Obligors) temporary; or

 

- 117 -



--------------------------------------------------------------------------------

  (ii)

that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than fifteen (15) Business Days; or

 

  (c)

in the opinion of the Majority Lenders and the Obligors, the Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

35.5

Disenfranchisement of Defaulting Lenders

 

  (a)

For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

 

  (i)

the Majority Lenders; or

 

  (ii)

whether:

 

  (A)

any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments under the Facility; or

 

  (B)

the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents, that Defaulting Lender’s Commitment
under the Facility will be reduced by the amount of its Available Commitment
under the Facility and to the extent that that reduction results in that
Defaulting Lender’s Commitment being zero, that Defaulting Lender shall be
deemed not to be a Lender for the purposes of paragraphs (i) and (ii) above.

 

  (b)

For the purposes of this Clause 35.5, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

  (i)

any Lender which has notified the Agent that it has become a Defaulting Lender;

 

  (ii)

any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

35.6

Excluded Commitments

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within fifteen (30) Business
Days (unless the Borrowers and the Agent agree to a longer time period in
relation to any request) of that request being made:

 

  (a)

its Commitment shall not be included for the purpose of calculating the Total
Commitments under the Facility when ascertaining whether any relevant

 

- 118 -



--------------------------------------------------------------------------------

 

percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments has been obtained to approve that request; and

 

  (b)

its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

35.7

Replacement of a Defaulting Lender

 

  (a)

The Borrowers may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving ten (10) Business Days’ prior written notice to the
Agent and such Lender:

 

  (i)

replace such Lender by requiring such Lender to (and to the extent permitted by
law, such Lender shall) transfer pursuant to Clause 24 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement; or

 

  (ii)

require such Lender to (and to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 24 (Changes to the Lenders) all (and not part only)
of the undrawn Commitment of the Lender ,

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Borrowers and which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause 24 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer which
is either:

 

  (A)

in an amount equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest (to the extent
that the Agent has not given a notification under Clause 24.8 (Pro rata interest
settlement)), Break Costs and other amounts payable in relation thereto under
the Finance Documents; or

 

  (B)

in an amount agreed between that Defaulting Lender, the Replacement Lender and
the Borrowers and which does not exceed the amount described in paragraph
(A) above.

 

  (b)

Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 

  (i)

the Borrowers shall have no right to replace the Agent;

 

  (ii)

neither the Agent nor the Defaulting Lender shall have any obligation to the
Borrowers to find a Replacement Lender;

 

  (iii)

the transfer must take place no later than thirty (30) calendar days after the
notice referred to in paragraph (a) above;

 

- 119 -



--------------------------------------------------------------------------------

  (iv)

in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents; and

 

  (v)

the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (a) above once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

 

  (c)

The Defaulting Lender shall perform the checks described in paragraph (b)(v)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph (a) above and shall notify the Agent and the Borrowers when it
is satisfied that it has complied with those checks.

 

36.

CONFIDENTIAL INFORMATION

 

36.1

Confidentiality

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 24.7
(Security over Lenders’ rights), Clause 36.2 (Disclosure of Confidential
Information) and Clause 36.3 (Disclosure to numbering service providers), and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to its own confidential information.

 

36.2

Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a)

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  (b)

to any person:

 

  (i)

to (or through) whom it assigns or assigns and transfers by way of assumption of
contract (Vertragsübernahme) (or may potentially assign or assign and transfer
by way of assumption of contract (Vertragsübernahme)) all or any of its rights
and/or obligations under one or more Finance Documents or which succeeds (or
which may potentially succeed) it as Agent and, in each case, to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

- 120 -



--------------------------------------------------------------------------------

  (ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

  (iii)

appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 26.16
(Relationship with the Lenders));

 

  (iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;

 

  (v)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (vi)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (vii)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 24.7 (Security over Lenders’
rights);

 

  (viii)

who is a Party; or

 

  (ix)

with the consent of the Borrowers;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A)

in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

  (B)

in relation to paragraph (b) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

- 121 -



--------------------------------------------------------------------------------

  (C)

in relation to paragraphs (b)(iv), (b)(v) and (b)(vi) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; and

 

  (c)

to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Borrowers and the relevant
Finance Party; and

 

  (d)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

36.3

Disclosure to numbering service providers

 

  (a)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

  (i)

names of Obligors;

 

  (ii)

country of domicile of Obligors;

 

  (iii)

place of incorporation of Obligors;

 

  (iv)

date of this Agreement;

 

  (v)

Clause 38 (Governing law);

 

  (vi)

the names of the Agent, the Coordinator and the Arranger;

 

  (vii)

date of each amendment and restatement of this Agreement;

 

  (viii)

amounts of, and names of, the Facility (and any tranches);

 

  (ix)

amount of Total Commitments;

 

- 122 -



--------------------------------------------------------------------------------

  (x)

currency of the Facility;

 

  (xi)

type of Facility;

 

  (xii)

ranking of Facility;

 

  (xiii)

Termination Date for Facility;

 

  (xiv)

changes to any of the information previously supplied pursuant to paragraphs
(i) to (xiii) above; and

 

  (xv)

such other information agreed between such Finance Party and the Borrowers,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

  (c)

Each Obligor represents that none of the information set out in paragraphs
(i) to (xv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 

  (d)

The Agent shall notify the Borrowers and the other Finance Parties of:

 

  (i)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

 

  (ii)

the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

36.4

Entire agreement

This Clause 36 and Clause 24.7 (Security over Lenders’ rights) constitutes the
entire agreement between the Parties in relation to the obligations of the
Finance Parties under the Finance Documents regarding Confidential Information
and supersedes any previous agreement, whether express or implied, regarding
Confidential Information.

 

36.5

Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing, trading and tipping and market abuse
and each of the Finance Parties undertakes not to use any Confidential
Information for any unlawful purpose.

 

- 123 -



--------------------------------------------------------------------------------

36.6

Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrowers:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(iv) of Clause 36.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 36.

 

36.7

Continuing obligations

The obligations in this Clause 36 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve
(12) months from the earlier of:

 

  (a)

the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

  (b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

36.8

Electronic Communication

For reasons of technical practicality, electronic communication may be sent in
unencrypted form, even if the content may be subject to confidentiality and
banking secrecy.

 

37.

CONFIDENTIALITY OF FUNDING RATES

 

37.1

Confidentiality and disclosure

 

  (a)

The Agent and each Obligor agree to keep each Funding Rate confidential and not
to disclose it to anyone, save to the extent permitted by paragraphs (b) and (c)
below.

 

  (b)

The Agent may disclose:

 

  (i)

any Funding Rate to the relevant Borrower pursuant to Clause 9.4 (Notification
of rates of interest); and

 

  (ii)

any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of

 

- 124 -



--------------------------------------------------------------------------------

 

confidentiality undertaking agreed between the Agent and the relevant Lender, as
the case may be.

 

  (c)

The Agent may disclose any Funding Rate, and each Obligor may disclose any
Funding Rate, to:

 

  (i)

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (i) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

 

  (ii)

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Agent or the relevant
Obligor, as the case may be, it is not practicable to do so in the
circumstances;

 

  (iii)

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor, as the case may
be, it is not practicable to do so in the circumstances; and

 

  (iv)

any person with the consent of the relevant Lender, as the case may be.

 

37.2

Related obligations

 

(a)

The Agent and each Obligor acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and each Obligor undertake not to use any Funding
Rate for any unlawful purpose.

 

(b)

The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender:

 

  (i)

of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 37.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

- 125 -



--------------------------------------------------------------------------------

  (ii)

upon becoming aware that any information has been disclosed in breach of this
Clause 37.

 

37.3

No Event of Default

No Event of Default will occur under Clause 23.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this Clause 37.

 

-126 -



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

38.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

39.

ENFORCEMENT

 

39.1

Jurisdiction

 

  (a)

The courts of Munich, Germany have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

  (b)

The Parties agree that the courts of Munich, Germany, are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.

 

  (c)

This 39.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

 

40.

CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

 

  (a)

The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed signature page(s), transmitted by any means of
telecommunication (telekommunikative Übermittlung) such as by way of fax or
electronic photocopy.

 

  (b)

If the Parties to this Agreement choose to conclude this Agreement pursuant to
paragraph (a) above, they will transmit the signed signature page(s) of this
Agreement to Clifford Chance Deutschland LLP, attention to Axel Schlieter
(axel.schlieter@cliffordchance.com) or Pamela Horn
(pamela.horn@cliffordchance.com) (each a “Recipient”). The Agreement will be
considered concluded once one Recipient has actually received the signed
signature page(s) (Zugang der Unterschriftsseite(n)) from all Parties to this
Agreement (whether by way of fax, electronic photocopy or other means of
telecommunication) and at the time of the receipt of the last outstanding
signature page(s) by such one Recipient.

 

  (c)

For the purposes of this Clause 40 only, the Parties to this Agreement appoint
each Recipient as their attorney (Empfangsvertreter) and expressly allow
(gestatten) each Recipient to collect the signed signature page(s) from all and
for all Parties to this Agreement. For the avoidance of doubt, each Recipient
will have no further duties connected with its position as Recipient. In
particular, each Recipient may assume the conformity to the authentic
original(s) of the signature page(s) transmitted to it by means of
telecommunication, the

 

-127 -



--------------------------------------------------------------------------------

 

genuineness of all signatures on the original signature page(s) and the signing
authority of the signatories.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

-128 -



--------------------------------------------------------------------------------

SIGNATURES

THE ORIGINAL BORROWERS

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

 

By: 

 

/s/ Leonhard Nossol

   

By: 

     

Name: Leonhard Nossol

     

Name:

 

Title:   Geschäftsführer

     

Title:

 

Address:

Zellstoff- und Papierfabrik Rosenthal GmbH

Hauptstrasse 16

07366 Blankenstein

Federal Republic of Germany

 

Fax:

+49 36642 8 2000

 

Email:

Leonhard.Nossol@zpr.de

 

Attention:

Leonhard Nossol, Managing Director

MERCER TIMBER PRODUCTS GMBH

 

By: 

 

/s/ Carsten Merforth

   

By: 

     

Name: Dr. Carsten Merforth

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Mercer Timber Products GmbH

Am Bahnhof 123

07929 Saalburg-Ebersdorf

Federal Republic of Germany

ZELLSTOFF STENDAL GMBH

 

By: 

 

/s/ Adolf Koppensteiner

   

By: 

 

/s/ André Listemann

 

Name: Adolf Koppensteiner

     

Name: André Listemann

 

Title:   Managing Director

     

Title:   Managing Director

 

Address:

Zellstoff Stendal GmbH

Goldbecker Strasse 1

39596 Arneburg

Federal Republic of Germany

 

Email:

Leonhard.Nossol@zpr.de

 

Attention:

Leonhard Nossol, Managing Director

 

- 153 -



--------------------------------------------------------------------------------

MERCER HOLZ GMBH

 

By: 

 

/s/ Wolfgang Beck

   

By: 

     

Name: Wolfgang Beck

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Mercer Holz GmbH

Hauptstrasse 16

07366 Blankenstein

Federal Republic of Germany

STENDAL PULP HOLDING GMBH

 

By: 

 

/s/ Wolfram Ridder

   

By: 

     

Name: Wolfram Ridder

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Stendal Pulp Holding GmbH

Charlottenstrasse 59

10117 Berlin

Federal Republic of Germany

D&Z HOLDING GMBH

 

By: 

 

/s/ Leonhard Nossol

   

By: 

     

Name: Leonhard Nossol

     

Name:

 

Title:   Geschäftsführer

     

Title:

 

Address:

D&Z Holding GmbH

c/o Zellstoff- und Papierfabrik Rosenthal GmbH

Hauptstrasse 16

07366 Blankenstein

Federal Republic of Germany

ZELLSTOFF STENDAL TRANSPORT GMBH

 

By: 

 

/s/ Adolf Koppensteiner

   

By: 

 

/s/ André Listemann

 

Name: Adolf Koppensteiner

     

Name: André Listemann

 

Title:   Managing Director

     

Title:   Managing Director

 

Address:

Zellstoff Stendal Transport GmbH

Goldbecker Strasse 38

39596 Arneburg

Federal Republic of Germany

 

- 154 -



--------------------------------------------------------------------------------

THE ORIGINAL GUARANTORS

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

 

By: 

 

/s/ Leonhard Nossol

   

By: 

     

Name: Leonhard Nossol

     

Name:

 

Title:   Geschäftsführer

     

Title:

 

Address:

Zellstoff- und Papierfabrik Rosenthal GmbH

Hauptstrasse 16

07366 Blankenstein

Federal Republic of Germany

 

Fax:

+49 36642 8 2000

 

Email:

Leonhard.Nossol@zpr.de

 

Attention:

Leonhard Nossol, Managing Director

MERCER TIMBER PRODUCTS GMBH

 

By: 

 

/s/ Carsten Merforth

   

By: 

     

Name: Dr. Carsten Merforth

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Mercer Timber Products GmbH

Am Bahnhof 123

07929 Saalburg-Ebersdorf

Federal Republic of Germany

ZELLSTOFF STENDAL GMBH

 

By: 

 

/s/ Adolf Koppensteiner

   

By: 

 

/s/ André Listemann

 

Name: Adolf Koppensteiner

     

Name: André Listemann

 

Title:   Managing Director

     

Title:   Managing Director

 

Address:

Zellstoff Stendal GmbH

Goldbecker Strasse 1

39596 Arneburg

Federal Republic of Germany

 

Email:

Leonhard.Nossol@zpr.de

 

Attention:

Leonhard Nossol, Managing Director

 

- 155 -



--------------------------------------------------------------------------------

MERCER HOLZ GMBH

 

By: 

 

/s/ Wolfgang Beck

   

By: 

     

Name: Wolfgang Beck

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Mercer Holz GmbH

Hauptstrasse 16

07366 Blankenstein

Federal Republic of Germany

STENDAL PULP HOLDING GMBH

 

By: 

 

/s/ Wolfram Ridder

   

By: 

     

Name: Wolfram Ridder

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Stendal Pulp Holding GmbH

Charlottenstrasse 59

10117 Berlin

Federal Republic of Germany

ZELLSTOFF STENDAL TRANSPORT GMBH

 

By: 

 

/s/ Adolf Koppensteiner

   

By: 

 

/s/ André Listemann

 

Name: Adolf Koppensteiner

     

Name: André Listemann

 

Title:   Managing Director

     

Title:    Managing Director

 

Address:

Zellstoff Stendal Transport GmbH

Goldbecker Strasse 38

39596 Arneburg

Federal Republic of Germany

D&Z HOLDING GMBH

 

By: 

 

/s/ Leonhard Nossol

   

By: 

     

Name: Leonhard Nossol

     

Name:

 

Title:   Geschäftsführer

     

Title:

 

Address:

D&Z Holding GmbH

c/o Zellstoff- und Papierfabrik Rosenthal GmbH

Hauptstrasse 16

07366 Blankenstein

Federal Republic of Germany

 

- 156 -



--------------------------------------------------------------------------------

MERCER PULP SALES GMBH

 

By: 

 

/s/ Uwe Bentlage

   

By: 

     

Name: Uwe Bentlage

     

Name:

 

Title:   Managing Director

     

Title:

 

Address:

Mercer Pulp Sales GmbH

Charlottenstrasse 59

10117 Berlin

Federal Republic of Germany

 

- 157 -



--------------------------------------------------------------------------------

THE ARRANGER

For and on behalf of UNICREDIT BANK AG

 

By: 

 

/s/ Marc Thümecke

   

By: 

 

/s/ Ute Schall

 

Name: Marc Thümecke

     

Name: Ute Schall

 

Title:   Managing Director

     

Title:   Director

 

Address:

UniCredit Bank AG

Arabellastrasse 14

81925 Munich

Federal Republic of Germany

 

Email:

marc.thuemecke@unicredit.de

 

Attention:

Marc Thümecke

 

Email:

ute.schall@unicredit.de

 

Attention:

Ute Schall

For and on behalf of COMMERZBANK AG, LUXEMBOURG BRANCH

 

By: 

 

/s/ Silvia Gergs

   

By: 

 

/s/ Bianca Bahn

 

Name: Silvia Gergs

     

Name: Bianca Bahn

 

Title:   AVP

     

Title:   AVP

 

Address:

Commerzbank AG, Luxembourg Branch

25, rue Edward Steichen

2540 Luxembourg Luxembourg

 

Email:

bianca.bahn@commerzbank.com

 

Attention:

Bianca Bahn

 

Email:

gs-mo5.1.1centralloanbookluxembourg@commerzbank.com

 

Attention:

Anna Wojtal

 

- 158 -



--------------------------------------------------------------------------------

THE COORDINATOR

For and on behalf of UNICREDIT BANK AG

 

By: 

 

/s/ Marc Thümecke

   

By: 

 

/s/ Ute Schall

 

Name: Marc Thümecke

     

Name: Ute Schall

 

Title:   Managing Director

     

Title:   Director

 

Address:

UniCredit Bank AG

Arabellastrasse 14

81925 Munich

Federal Republic of Germany

 

Email:

marc.thuemecke@unicredit.de

 

Attention:

Marc Thümecke

 

Email:

ute.schall@unicredit.de

 

Attention:

Ute Schall

THE AGENT

For and on behalf of UNICREDIT BANK AG

 

By: 

 

/s/ Philipp Sager

   

By: 

 

/s/ Manuela Schöttner-Ullrich

 

Name: Philipp Sager

     

Name: Manuela Schöttner-Ullrich

 

Title:   Associate Director

     

Title:   Director

 

Address:

UniCredit Bank AG

Arabellastrasse 14

81925 Munich Federal

Republic of Germany

 

Email:

Manuela.Schoettner-Ullrich@unicredit.de

 

Attention:

Manuela Schoettner-Ullrich

 

- 159 -



--------------------------------------------------------------------------------

THE ORIGINAL LENDER

BARCLAYS BANK PLC

 

By: 

 

/s/ Craig Malloy

   

By: 

     

Name: Craig Malloy

     

Name:

 

Title:   Director

     

Title:

 

Address:

Barclays Bank PLC

1 Churchill Place

London E14 5HP

United Kingdom

 

Email:

Mark.Pope@barclays.com

 

Attention:

Mark Pope

 

Email:

Daniel.Scoines1@barclays.com

 

Attention:

Daniel Scoines

COMMERZBANK AG, LUXEMBOURG BRANCH

 

By: 

 

/s/ Silvia Gergs

   

By: 

 

/s/ Bianca Bahn

 

Name: Silvia Gergs

     

Name: Bianca Bahn

 

Title:   AVP

     

Title:   AVP

 

Address:     Commerzbank

AG, Luxembourg Branch

25, rue Edward Steichen

2540 Luxembourg

Luxembourg

 

Email:

bianca.bahn@commerzbank.com

 

Attention:

Bianca Bahn

 

Email:

gs-mo5.1.1centralloanbookluxembourg@commerzbank.com

 

Attention:

Anna Wojtal

 

- 160 -



--------------------------------------------------------------------------------

CREDIT SUISSE AG, LONDON BRANCH    

By: 

 

/s/ Brian Fitzgerald

   

By: 

 

/s/ Laetitia Veleba

  Name: Brian Fitzgerald       Name: Laetitia Veleba   Title:   Authorised
Signatory       Title:   Authorised Signatory

 

Address:

Credit Suisse AG, London Branch

One Cabot Square

London E14 4QJ

United Kingdom

 

Email:

andrew.senicki@credit-suisse.com

 

Attention:

Andrew Senicki

 

Email:

brian.fitzgerald@credit-suisse.com

 

Attention:

Brian Fitzgerald

 

LANDESBANK BADEN-WÜRTTEMBERG    

By: 

 

/s/ Tino Petzold

   

By: 

 

/s/ Harald Stier

  Name: Tino Petzold       Name: Harald Stier   Title:       Title:

 

Address:

Landesbank Baden-Württemberg

Am Hauptbahnhof 2

70173 Stuttgart

Federal Republic of Germany

 

Email:

tino.petzold@lbbw.de

 

Attention:

Tino Petzold

 

- 161 -



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

 

By: 

 

David Heyes

   

By: 

      Name: David Heyes       Name:   Title:   Authorised Signatory       Title:

 

Address:

Royal Bank of Canada

Riverbank House

2 Swan Lane

London EC4R 3BF

United Kingdom

 

Email:

ahmed.dinana@rbc.com

 

Attention:

Ahmed Dinana

 

Email:

maggieweiyan.tang@rbc.com

 

Attention:

Maggie Weiyan Tang

UNICREDIT BANK AG

 

By: 

 

/s/ Marc Thümecke

   

By: 

 

/s/ Ute Schall

  Name: Marc Thümecke       Name: Ute Schall   Title:   Managing Director      
Title:   Director

 

Address:

UniCredit Bank AG

Arabellastrasse 14

81925 Munich

Federal Republic of Germany

 

Email:

marc.thuemecke@unicredit.de

 

Attention:

Marc Thümecke

 

Email:

ute.schall@unicredit.de

 

Attention:

Ute Schall

 

- 162 -